
 
Exhibit 10.5












PREFERRED EXCHANGE AGREEMENT
BY AND AMONG
ROYALE ENERGY HOLDINGS, INC.
ROYALE ENERGY, INC.
AND
THE HOLDERS OF THE PREFERRED LIMITED PARTNERSHIP INTERESTS
OF
OF MATRIX INVESTMENTS, L.P.


February 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS
ARTICLE I DEFINITIONS
4
     
ARTICLE II AGREEMENT FOR PREFERRED EXCHANGE; CLOSING
18
Section 2.01
Exchange of Matrix Preferred Interests for the Preferred Exchange Consideration
18
Section 2.02
Payment of Preferred Exchange Consideration
18
Section 2.03
No Fractional Shares
18
Section 2.04
Non-Survival of Representations and Warranties
18
     
ARTICLE III ESCROW; CLOSING
19
Section 3.01
Escrow Closing
19
Section 3.02
Delivery of Matrix Preferred Interests
19
Section 3.03
Preferred Exchange Closing
19
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE HOLDERS
19
Section 4.01
No Conflicts under Governing Documents; Consents
20
Section 4.05
No Conflict with Certain Other Indebtedness
21
Section 4.11
No Other Representations or Warranties
22
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF ROYALE AND THE PARENT
23
Section 5.01
Organization and Qualification of the Royale Parties
23
Section 5.02
Authority; Board Approval
23
Section 5.03
No Conflicts; Consents
24
Section 5.04
Capitalization
25
Section 5.05
No Prior Operations; No Subsidiaries
26
Section 5.06
SEC Reports; Financial Statements
26
Section 5.07
Undisclosed Liabilities
27
Section 5.08
Absence of Certain Changes, Events and Conditions
27
Section 5.09
Royale Material Contracts
27
Section 5.10
Properties and Assets
28
Section 5.11
Intellectual Property
30
Section 5.12
Insurance
31
Section 5.13
Legal Proceedings; Governmental Orders
31
Section 5.14
Compliance With Laws; Permits
32
Section 5.15
Environmental Laws
32
Section 5.16
Employee Benefit Matters
32
Section 5.17
Employment Matters
35
Section 5.18
Taxes
36
Section 5.19
Books and Records
38



i

--------------------------------------------------------------------------------

 
Section 5.20
Related Party Transactions
38
Section 5.21
Brokers
38
Section 5.22
Legal Proceedings
38
Section 5.23
Registration Statement
38
Section 5.24
Opinion of Financial Advisor
39
Section 5.25
No Other Representations or Warranties
39
     
ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS OF PARENT, ROYALE AND THE HOLDERS
39
Section 6.01
Conduct of Business Prior to the Closing
39
Section 6.02
Registration Statement; Approval by Royale’s Stockholders
41
Section 6.03
Approval of the Holders
42
Section 6.04
Approval of the Partnership and the Holders
42
Section 6.05
Certain Pre-Merger Actions of Royale Parties
42
Section 6.06
Notice of Certain Events
43
Section 6.07
Public Announcements
43
Section 6.08
Governmental Approvals and Consents
44
Section 6.09
Closing Conditions
44
Section 6.10
Subsequent Filings
45
Section 6.11
Stockholder Litigation
45
Section 6.12
Listing on National Securities Exchange
45
Section 6.13
Further Assurances
45
Section 6.14
Certain Tax Matters
45
Section 6.15
Matrix Senior Indebtedness
47
Section 6.16
Consents to Matrix Merger and Other Exchanges
47
     
ARTICLE VII RESERVED
47
     
ARTICLE VIII CONDITIONS TO CLOSING
47
Section 8.01
Conditions to Obligations of All Parties
47
Section 8.02
Conditions to Obligations of Royale and Parent
48
Section 8.03
Conditions to Obligations of Holders
50
Section 8.04
Closing Deliverables
51
     
ARTICLE IX TERMINATION
53
Section 9.01
Termination
53
Section 9.02
Effect of Termination
54
     
ARTICLE X MISCELLANEOUS
55
Section 10.01
Expenses
55
Section 10.02
Notices
55
Section 10.03
Interpretation
56



ii

--------------------------------------------------------------------------------

 
Section 10.04
Headings
56
Section 10.05
Severability
56
Section 10.06
Entire Agreement
56
Section 10.07
Successors and Assigns
57
Section 10.08
Amendment and Modification; Waiver
57
Section 10.09
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
57
Section 10.10
Specific Performance
58
Section 10.11
Counterparts
58
           
Exhibits
         
Exhibit A
Preferred Exchange Consideration and List of Holders
 
Exhibit B
Intentionally Omitted
 
Exhibit C
Letter of Transmittal from Holders
 
Exhibit D
Form of Section 351 Plan of Merger and Exchange
 




iii

--------------------------------------------------------------------------------

PREFERRED EXCHANGE AGREEMENT
This PREFERRED EXCHANGE AGREEMENT (this “Agreement”) made effective as of
February 28, 2018, by and among ROYALE ENERGY, INC., a California corporation
(“Royale”), ROYALE ENERGY HOLDINGS, INC., a Delaware corporation (the “Parent”),
and EACH OF THE UNDERSIGNED PERSONS (the “Holders”), who, collectively, are all
of the Class B Limited Partners, Class C Limited Partners and Class D Limited
Partners of Matrix Investments, L.P., a California Limited Partnership (the
“Partnership”). Defined terms used herein have the respective meanings set forth
in ARTICLE I.
WHEREAS, Parent and the Holders desire to provide for the transfer by the
Holders to Parent of all of the preferred limited partnership interests of the
Partnership (the “Matrix Preferred Interests”) in exchange for shares of
Parent’s Series B 3.5% Convertible Preferred Stock (“Series B Preferred Stock”)
(the “Preferred Exchange”), with Matrix Oil Management Corporation, a California
corporation and sole general partner of the Partnership (“Matrix”), remaining as
the sole general partner of the Partnership following the Preferred Exchange.
WHEREAS, the parties to the Preferred Exchange desire to conclude the Preferred
Exchange concurrently with and conditioned upon successful completion of certain
other exchange transactions as well as successful completion of the merger of
Matrix Merger Sub, Inc., a California corporation and a direct, wholly-owned
Subsidiary of Parent (“Matrix Merger Sub”), with and into Matrix, with Matrix as
the surviving corporation and a wholly-owned subsidiary of Parent (the “Matrix
Merger”);
WHEREAS, the Matrix Merger and the Preferred Exchange together with several
related transactions involving the assignment of limited partnership interests
(other than the Preferred Interests) of the Matrix LPs (collectively, the
“Common LP Interests”) to Parent in exchange for common stock of Parent (“Parent
Common Stock”) are part of an overall plan that is intended to qualify as
exchanges under the provisions of Section 351 of the Internal Revenue Code of
1986, as amended.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, and intending to be legally bound
hereby, the parties agree as follows:
ARTICLE I 
Definitions
The following terms have the meanings specified or referred to in this ARTICLE
I:
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the
4

--------------------------------------------------------------------------------



management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Documents” means:
A.
This Agreement;

 
B.
The Certificate of Designation of Series B Preferred Stock in substantially the
form attached as Exhibit B to the Merger Agreement;

 
C.
The LP Exchange Agreement with the holders of all Common LP Interests of the
Partnership, in substantially the form attached as Exhibit C to the Merger
Agreement (the “Matrix Investments LP Exchange Agreement”);

 
D.
The LP Exchange Agreement with the holders of all limited partnership interests
of Matrix Las Cienegas Limited Partnership, a California limited partnership in
substantially the form attached as Exhibit D to the Merger Agreement (the
“Matrix Las Cienegas LP Exchange Agreement”);

 
E.
The LP Exchange Agreement with the holders of all limited partnership interests
of Matrix Permian Investments, LP, a Texas limited partnership in substantially
the form attached as Exhibit E to the Merger Agreement (the “Matrix Permian LP
Exchange Agreement”);

 
F.
The Matrix Operator Stock Exchange Agreements with the holders of all
outstanding common stock of Matrix Oil Corporation, a California corporation in
substantially the form attached as Exhibit F to the Merger Agreement (the
“Matrix Operator Stock Exchange Agreement”);

 
G.
Employment Agreements between Parent and Jonathan Gregory, Donald Hosmer,
Stephen Hosmer, Johnny Jordan, Joe Paquette and Jay Sheevel, all in a form
reasonably acceptable to Royale and Matrix; and

 
H.
The Section 351 Plan in substantially the form attached hereto as Exhibit D.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in California are authorized or required by Law to be
closed for business.
“Capital Stock Consideration” means, collectively, the shares of Parent Common
Stock to be issued as the Royale Merger Consideration, the Matrix Merger
Consideration, the Matrix LP Exchange Consideration and the Matrix Operator
Stock Exchange Consideration and the shares of the Series B Preferred Stock to
be issued in connection with the Preferred Exchange Consideration.
5

--------------------------------------------------------------------------------



“CCC” means the California Corporations Code.
“Closing” has the meaning set forth in Section 3.03.
“Closing Date” has the meaning set forth in Section 3.03.
“Common LP Interests” has the meaning set forth in the recitals.
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Contributions” has the meaning set forth in Section 6.16.
“Credit Documents” means all documents evidencing the Indebtedness by and among
Matrix, the Matrix LPs, Matrix Royalty, Matrix Operator and Arena Limited SPV,
LLC.
“DGCL” means the Delaware General Corporation Law, as amended from time to time.
“Disclosure Schedules” means the Disclosure Schedules delivered by Matrix and
Royale concurrently with the execution and delivery of this Agreement.
“DWI Business” means the business of Royale in connection with the sale of
working interests by Royale in certain Royale Interests in order to finance the
drilling and development costs of such Royale Interests.
“Employee Benefit Plan” is defined in Section 5.16(m)(i).
“Employee Pension Benefit Plan” is defined in Section 5.16(m)(ii).
“Employee Welfare Benefit Plan” is defined in Section 5.16(m) (iii).
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments
6

--------------------------------------------------------------------------------



and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
“ERISA Affiliate” means, with respect to a Person, all employers (whether or not
incorporated) that would be treated together with such Person or any of its
Affiliates as a “single employer” within the meaning of Section 414 of the IRC.
“Escrow Agent” has the meaning set forth in Section 3.01.
“Escrow Closing” has the meaning set forth in Section 3.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchanges” means the Preferred Exchange and the Other Exchanges. The Exchanges
are related transactions involving the assignment of property to Parent in
exchange for common or preferred stock of Parent as part of an overall plan to
capitalize Parent, and for federal income tax purposes, it is intended that the
Mergers and the Exchanges shall qualify as exchanges under the provisions of
Section 351 of the IRC.
“GAAP” has the meaning set forth in Section 5.06.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Governing Documents” means, with respect to any business entity, all documents
by which such entity established its legal existence, was authorized to conduct
business in its jurisdiction of organization or which govern its internal
affairs, including, without limitation, its articles of incorporation, articles
of organization, limited partnership agreement, operating agreement, limited
liability company agreement, bylaws and any other governing document, as
applicable, of such entity.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or
7

--------------------------------------------------------------------------------



regulatory effect under Environmental Laws; and (b) any petroleum or
petroleum-derived products, radon, radioactive materials or wastes, asbestos in
any form, lead or lead-containing materials, urea formaldehyde foam insulation,
and polychlorinated biphenyls.
“Holder” has the meaning set forth in the preamble.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Hydrocarbons” means oil, natural gas, condensate, liquefied natural gas, NGL
and other liquids or gaseous hydrocarbons or other substances (including
minerals) produced or associated therewith, combinations or constituents thereof
and extractions therefrom.
“Indebtedness” means, with respect to a Person and without duplication, all (a)
indebtedness for borrowed money; (b) obligations for the deferred purchase price
of property or services, (c) long or short-term obligations evidenced by notes,
bonds, debentures or other similar instruments; (d) obligations under any
interest rate, currency swap or other hedging agreement or arrangement; (e)
capital lease obligations; (f) reimbursement obligations under any letter of
credit, banker’s acceptance or similar credit transactions; (g) guarantees made
by such Person on behalf of any third party in respect of obligations of the
kind referred to in the foregoing clauses (a) through (f); and (h) any unpaid
interest, prepayment penalties, premiums, costs and fees that would arise or
become due as a result of the prepayment of any of the obligations referred to
in the foregoing clauses (a) through (g).
“Intellectual Property” means all intellectual property and all rights,
interests and protections that are associated with, similar to, or required for
the exercise of, any of the foregoing, however arising, pursuant to the Laws of
any jurisdiction throughout the world, whether registered or unregistered,
including any and all: (a) trademarks, service marks, trade names, brand names,
logos, trade dress, design rights and other similar designations of source,
sponsorship, association or origin, together with the goodwill connected with
the use of and symbolized by, and all registrations, applications and renewals
for, any of the foregoing; (b) internet domain names, whether or not trademarks,
registered in any top-level domain by any authorized private registrar or
Governmental Authority, web addresses, web pages, websites and related content,
accounts with Twitter, Facebook and other social media companies and the content
found thereon and related thereto, and URLs; (c) works of authorship,
expressions, designs and design registrations, whether or not copyrightable,
including copyrights, author, performer, moral and neighboring rights, and all
registrations, applications for registration and renewals of such copyrights;
(d) inventions, discoveries, trade secrets, business and technical information
and know-how, databases, data collections and other confidential and proprietary
information and all rights therein; (e) patents (including all reissues,
divisionals, provisionals, continuations and continuations-in-part,
re-examinations, renewals, substitutions and extensions thereof), patent
applications, and other patent rights and any other Governmental
Authority-issued indicia of invention ownership (including inventor’s
certificates, petty patents and patent utility models); and (f) software and
firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation.
8

--------------------------------------------------------------------------------



“IRC” means the U.S. Internal Revenue Code of 1986, as amended.
“Knowledge” means, (i) when used with respect to Matrix, the actual or
constructive knowledge of any director or executive officer of Matrix, after
reasonable inquiry with any Person directly reporting to any such director or
executive officer, and (ii) when used with respect to Royale, the actual or
constructive knowledge of any director or executive officer of Royale, after
reasonable inquiry with any Person directly reporting to any such director or
executive officer.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Letter of Intent” has the meaning set forth in Section 9.02(a).
“Letter of Transmittal” has the meaning set forth in Section 8.04
“Liabilities” has the meaning set forth in Section 5.07.
“LP Exchange” means the exchange of all Common LP Interests in the respective
Matrix LPs for shares of common stock of Parent concurrently with the
consummation of the Matrix Merger.
“LP Exchange Agreement” means the applicable agreement and plan of exchange
concerning the exchange of all Common LP Interests of the specified Matrix LP
for shares of common stock of Parent concurrently with the consummation of the
Matrix Merger.
“Material Contract” means, with respect to a Person, any of the following:
A.
Any Contract that requires future expenditures by such Person in excess of
$100,000 in any twelve (12) month period, or that provide for payments to such
Person in excess of $100,000;

 
B.
Each Contract for Leased Real Property and each Contract or other right pursuant
to which such Person uses or possesses any Personal Property (other than
Personal Property owned by such Person), in each case that provide for aggregate
payments by or to such Person in excess of $100,000 during any twelve (12) month
period, provided that any such Contracts related to the Matrix Interests (with
respect to Matrix) or the Royale Interests (with respect to Royale) need not be
listed on the applicable Disclosure Schedule;

 
C.
Each Contract pursuant to which such Person licenses or uses any Intellectual
Property (other than standard licenses for non-custom, commercially available
off-the-shelf software, for which the annual amounts owed by such Person do not
exceed $5,000 individually), in each case that provide for aggregate payments by
such Person in excess of $100,000 during any twelve (12) month period;

9

--------------------------------------------------------------------------------

 
D.
Any Contract relating to Indebtedness for borrowed money, any outstanding
reimbursement obligation of such Person with respect to letters of credit,
bankers’ acceptances or similar facilities issued for the account of such Person
or granting a lien on any of such Person’s assets to any Person, in each case in
excess of $100,000, other than (i) accounts receivable and payable, and (ii)
loans to direct or indirect wholly owned Subsidiaries of such Person;

 
E.
Any Contract creating or guaranteeing any surety bond in favor of such Person or
supporting any of its Contracts or customers, together with a list of each such
outstanding surety bond and the amount thereof, in each case in excess of
$100,000;

 
F.
Any Contract with any 5% stockholder, director or executive officer of such
Person, or any member of his or her immediate family, or any Affiliate of any of
such Persons, including any Contract providing for the furnishing of services
by, rental of real or personal property from or otherwise requiring payments to
or for the benefit of any such Person;

 
G.
Any Contract containing any covenant (x) materially limiting the right of such
Person to engage in any line of business, make use of any Intellectual Property
or compete with any Person in any line of business; (y) granting any exclusive
distribution or supply rights; or (z) otherwise restricting, in any material
respect, such Person from freely engaging in the business of selling,
distributing or manufacturing any products or services;

 
H.
Any Contract granting an option or first refusal, first offer or similar
preferential right to purchase or acquire any of such Person’s assets to any
other Person (other than the purchase of inventory pursuant to customer
contracts entered into in the ordinary course of business consistent with past
practice), in each case that provide for aggregate payments by or to such Person
in excess of $100,000 during any twelve (12) month period;

 
I.
Any Contract pursuant to which payments are required or acceleration of benefits
is required upon a change of control of such Person or similar event, in each
case that provide for aggregate payments by or to such Person in excess of
$100,000 during any twelve (12) month period;

 
J.
Any Contract that is material to such Person or any of its assets and that
requires the consent or waiver of a third party prior to such Person
consummating the transactions contemplated hereby, in each case that provide for
aggregate payments by or to such Person in excess of $100,000 during any twelve
(12) month period; or

 
K.
Any Contract that constitutes a partnership or joint venture agreement
(excluding any tax partnership).

“Matrix” has the meaning set forth in the first recital.
10

--------------------------------------------------------------------------------



“Matrix Common Stock” means the common stock, no par value per share, of Matrix,
including all shares of common stock into which outstanding shares of Matrix’s
preferred stock are convertible and which are issuable upon exercise outstanding
warrants and options to purchase Matrix’s common stock.
 “Matrix Interests” means, with respect to Matrix and its Subsidiaries and the
Matrix LPs (a) direct and indirect interests in and rights with respect to
Hydrocarbons and related properties and assets of any kind and nature, direct or
indirect, including working and leasehold interests and operating rights and
royalties, overriding royalties, production payments, net profit interests,
carried interests, and other non-working interests and non-operating interests
in the oil, gas and mineral fee or leasehold estate; (b) all  rights with
respect to Hydrocarbons or revenues therefrom; (c) all Contracts in connection
therewith and the leasehold estates created thereby and the lands covered by the
Contracts relating to the Hydrocarbons or included in units with which such
Contracts may have been pooled or united; (d) surface interests, fee interests,
reversionary interests, reservations and concessions; (e) all easements, surface
use agreements, rights of way, licenses and permits, in each case, in connection
with leases, the drilling of wells or the processing, storage, disposition,
transportation or sale of Hydrocarbons, (f) all interests in machinery,
equipment (including wells, well equipment and machinery), oil and gas
production, gathering, transmission, treating, processing and storage facilities
(including tanks, tank batteries, pipelines, flow lines, gathering systems and
metering equipment) pumps, water plants, electric plants, gasoline and gas
platforms, processing plans, compressor stations, separation plants, refineries,
testing and monitoring equipment, in each case, in connection with any leases,
the drilling of wells or the production, gathering, processing, storage,
disposition, transportation or sale of Hydrocarbons, and (g) all other interests
of any kind or character associated with, appurtenant to, or necessary for the
operation of any of the foregoing.
“Matrix Investments LP Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix Las Cienegas LP Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix LP Exchange Consideration” means the aggregate number of shares of
Parent Common Stock the Matrix LP Partners will receive pursuant to the LP
Exchange Agreements.
“Matrix LP Partners” means the holders of all Common LP Interests of the Matrix
LPs.
“Matrix LPs” means, collectively, the Partnership, Matrix Las Cienegas Limited
Partnership, a California limited partnership, and Matrix Permian Investments,
LP, a Texas limited partnership.
“Matrix LP Interests” means, collectively, all Common LP Interests of each of
the Matrix LPs.
“Matrix Merger” has the meaning set forth in the recitals.
11

--------------------------------------------------------------------------------



“Matrix Merger Consideration” means the number of shares of Parent Common Stock
into which Matrix common stock converts in connection with the Matrix Merger
determined in accordance with the Merger Agreement.
“Matrix Merger Effective Time” means the time the Matrix Merger shall become
effective as such certificates of merger have been duly filed with the Secretary
of State of the State of California and the Secretary of State of the State of
Delaware, respectively, or at such later date or time as may be agreed by Matrix
and Royale in writing and specified in the respective certificates of merger in
accordance with the requirements of the CCC and DGCL.
“Matrix Merger Sub” has the meaning set forth in the recitals.
“Matrix Merger Sub Shares” has the meaning set forth in Section 5.04(d).
“Matrix Operator” means Matrix Oil Corporation, a California corporation.
“Matrix Operator Stock Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix Permian LP Exchange Agreement” has the meaning set forth in the
definition of “Ancillary Documents”.
“Matrix Preferred Interests” has the meaning set forth in the recitals.
“Matrix Royalty” means Matrix Royalty, LP, a Texas limited partnership.
“Matrix Senior Indebtedness” has the meaning set forth in Section 6.15.
“Matrix Shares” means shares of capital stock of Matrix Oil Management
Corporation, a California corporation.
“Matrix Stockholder” means a holder of Matrix Common Stock.
“Mergers” means, collectively, the Matrix Merger and the Royale Merger.
“Merger Agreement” means the Amended and Restated Agreement and Plan of Merger
dated effective as of December 31, 2016, among the Royale Parties and Matrix, as
amended.
“Other Exchanges” means the exchange of Parent Common Stock for (i) all limited
partnership interests of Matrix Las Cienegas Limited Partnership pursuant to the
Matrix Las Cienegas LP Exchange Agreement, (ii) all limited partnership
interests of Matrix Permian Investments, LP pursuant to the Matrix Permian LP
Exchange Agreement, (iii) all Common LP Interests of the Partnership pursuant to
the Matrix Investments LP Exchange Agreement, and (iv) all capital stock of
Matrix Operator pursuant to the Matrix Operator Stock Exchange Agreement. The
Other Exchanges are all of the Exchanges other than the Preferred Exchange
(which concerns the exchange of all Matrix Preferred Interests for shares of
Parent’s Series B Preferred Stock).
12

--------------------------------------------------------------------------------



“Other Exchange Interests” means the interests conveyed in the Other Exchanges
for shares of Parent Common Stock including (i) all Common LP Interests of each
of the Matrix LPs and (ii) all capital stock of Matrix Operator.
“Other Exchange Approvals” means the Requisite Approvals relating to the
Exchanges other than those required for the Preferred Exchange.
“Outside Date” has the meaning set forth in Section 9.01(b)(ii).
“Parent” has the meaning set forth in the preamble.
“Parent Common Stock” has the meaning set forth in the recitals.
“Parent Shares” means shares of capital stock of Royale Energy Holdings, Inc., a
Delaware corporation.
“Parent Stockholder” means a holder of Parent Common Stock or Series B Preferred
Stock.
“Partners” means all partners of the Partnership (including limited partners
that are holders of Common LP Interests, limited partners that are holders of
Matrix Preferred Interests and all general partners).
“Partnership” has the meaning set forth in the preamble.
“Partnership Charter Documents” means the documents by which any Matrix LP and
its respective subsidiaries established their legal existence, were authorized
to conduct business in their jurisdiction of organization or which govern their
internal affairs, including, without limitation, any articles of incorporation,
articles of association, operating agreement, partnership agreement, bylaws or
similar documents.
“Permitted Liens” means (a) statutory liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof), (b) mechanics’, carriers’,
workers’, repairers’ and similar statutory liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof), (c) zoning,
entitlement, building and other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such real property,
(d) covenants, conditions, restrictions, easements and other similar
non-monetary matters of record affecting title to such Person’s owned or leased
real property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (e) any right of way or easement related to public roads
and highways, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (f) liens securing capital lease obligations, equipment
leases or other purchase money Indebtedness, provided that the obligations
secured by such lien are secured
13

--------------------------------------------------------------------------------



only by the property leased or purchased under such capital lease, equipment
lease or purchase money Indebtedness and such obligations are not increased in
amount, (g) liens to operators and non-operators under joint operating
agreements, unitization and pooling agreements arising in the ordinary course of
the business to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, provided that such reserve
as may be required by GAAP shall have been made therefor and that, despite the
existence of such reserves, to the extent that any such liens relate to the
Matrix Interests, with respect to Matrix, or the Royale Interests, with respect
to Royale, such liens would not be reasonably be expected to materially impair
the use of, or proceeds derived from, such Matrix Interests or Royale Interests,
as applicable, (h) Production Burdens, and (i) liens arising under workers’
compensation, unemployment insurance, social security, retirement and similar
legislation.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Plan of Exchange” has the meaning set forth in Section 2.01.
“Preferred Exchange” has the meaning set forth in first recital of this
Agreement.
“Preferred Exchange Consideration” has the meaning set forth in Section 2.01.
“Production Burden” means all royalty interests, overriding royalty interests,
production payments, net profit interests or other similar interests that
constitute a burden on, and are measure by or are payable out of, the production
of Hydrocarbons or the proceeds realized from the sale or other disposition
thereof.
“Proxy Statement/Prospectus” means the filing with the SEC of Royale’s proxy
statement relating to a special meeting of the Royale shareholders to consider
and vote on this Agreement and the transactions contemplated in the Merger
Agreement.
“Registration Statement” means a registration statement on Form S-4 under the
Securities Act filed by Royale on behalf of Parent, with respect to the
transactions contemplated in the Merger Agreement.
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
“Requisite Approvals” mean, in the case of consummation of the Mergers, receipt
of the Requisite Matrix Vote and the Requisite Royale Vote, and with respect to
the Exchanges, all consents, approvals or waivers required from the Holders
(with respect to the Preferred Exchange), the Matrix LP Partners (with respect
to each respective LP Exchange), the shareholders of Matrix Operator (with
respect to the Matrix Operator Stock Exchange
14

--------------------------------------------------------------------------------



Agreement), and the respective general partners of each Matrix LP, to consummate
each of the respective Exchanges.
“Requisite Matrix Vote” means adoption of the Merger Agreement by the
affirmative vote or consent of holders of two-thirds of the outstanding shares
of Matrix common stock (“Requisite Matrix Vote”).
“Requisite Royale Vote” has the meaning set forth in Section 5.02(a).
“Right of Way” has the meaning set forth in Section 5.10(b).
“Royale” has the meaning set forth in the preamble.
“Royale Benefit Plans” has the meaning set forth in Section 5.16.
“Royale Charter Documents” means the Governing Documents of each of the Royale
Parties, respectively.
“Royale Common Stock” means the common stock, no par value per share, of Royale,
including all shares of common stock into which outstanding shares of Royale’s
preferred stock are convertible and which are issuable upon exercise outstanding
warrants and options to purchase Royale’s common stock.
“Royale Convertible Notes” has the meaning set forth in Section 8.03(j).
“Royale Financial Statements” has the meaning set forth in Section 5.06.
“Royale Insurance Policies” has the meaning set forth in Section 5.12.
“Royale Intellectual Property” means all Intellectual Property that is owned or
held for use by Royale.
“Royale Interests” means, with respect to Royale and its Subsidiaries (a) direct
and indirect interests in and rights with respect to Hydrocarbons and related
properties and assets of any kind and nature, direct or indirect, including
working and leasehold interests and operating rights and royalties, overriding
royalties, production payments, net profit interests, carried interests, and
other non-working interests and non-operating interests in the oil, gas and
mineral fee or leasehold estate; (b) all rights with respect to Hydrocarbons or
revenues therefrom; (c) all Contracts in connection therewith and the leasehold
estates created thereby and the lands covered by the Contracts relating to the
Hydrocarbons or included in units with which such Contracts may have been pooled
or united; (d) surface interests, fee interests, reversionary interests,
reservations and concessions; (e) all easements, surface use agreements, rights
of way, licenses and permits, in each case, in connection with leases, the
drilling of wells or the processing, storage, disposition, transportation or
sale of Hydrocarbons, (f) all interests in machinery, equipment (including
wells, well equipment and machinery), oil and gas production, gathering,
transmission, treating, processing and storage facilities (including tanks, tank
batteries, pipelines, flow lines, gathering systems and metering equipment)
pumps, water plants, electric plants, gasoline and gas platforms, processing
plans, compressor stations, separation plants, refineries,
15

--------------------------------------------------------------------------------



testing and monitoring equipment, in each case, in connection with any leases,
the drilling of wells or the production, gathering, processing, storage,
disposition, transportation or sale of Hydrocarbons, and (g) all other interests
of any kind or character associated with, appurtenant to, or necessary for the
operation of any of the foregoing.
“Royale IP Registrations” means all Royale Intellectual Property that is subject
to any issuance registration, application or other filing by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.
“Royale Material Adverse Effect” means any event, occurrence, fact, condition or
change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to (i) the business, results of operations,
prospects, condition (financial or otherwise), or assets of  the Royale Parties,
taken as a whole, or (ii) the ability of the Royale Parties to consummate the
transactions contemplated hereby on a timely basis; provided, however, that, for
the purposes of clause (i), a Royale Material Adverse Effect shall not be deemed
to include events, occurrences, facts, conditions or changes arising out of,
relating to or resulting from: (a) changes generally affecting the economy,
financial or securities markets; (b) the announcement of the transactions
contemplated by this Agreement; (c) any outbreak or escalation of war or any act
of terrorism; (d) changes in the price or trading volume of Royale Common Stock;
or (e) general conditions in the industry in which the Royale Parties operate;
provided further, however, that any event, change and effect referred to in
clauses (a), (c) or (d) immediately above shall be taken into account in
determining whether a Royale Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, change or effect
has a disproportionate effect on the Royale Parties, taken as a whole, compared
to other participants in the industries in which Royale Parties conduct their
businesses.
“Royale Merger” means Royale Merger Sub shall be merged with and into Royale
with Royale as the surviving corporation and a wholly-owned Subsidiary of
Parent.
“Royale Merger Consideration” means the number of shares of Parent Common Stock
into which Royale Common Stock converts in connection with the Royale Merger
determined in accordance with the Merger Agreement.
 “Royale Merger Effective Time” means the time the Royale Merger shall become
effective as such certificates of merger have been duly filed with the Secretary
of State of the State of California and the Secretary of State of the State of
Delaware, respectively, or at such later date or time as may be agreed by Matrix
and Royale in writing and specified in the respective certificates of merger in
accordance with the requirements of the CCC and DGCL.
“Royale Merger Sub” means Royale Merger Sub, Inc., a California corporation and
direct, wholly-owned Subsidiary of Parent.
“Royale Merger Sub Shares” has the meaning set forth in Section 5.04(c).
“Royale Parties” means Royale, Parent, Royale Merger Sub, Inc., a California
corporation and a direct, wholly-owned Subsidiary of Parent and Matrix Merger
Sub, Inc., a
16

--------------------------------------------------------------------------------



California corporation and a direct, wholly-owned Subsidiary of Parent, together
with their respective Subsidiaries.
“Royale Preferred Stock” means the Series AA Convertible Preferred Stock of
Royale.
“Royale Shares” means shares of capital stock of Royale Energy, Inc. a
California corporation.
“Royale Stockholder” means a holder of Royale Common Stock or Royale Preferred
Stock.
“Royale Stockholders Meeting” has the meaning set forth in Section 6.02(b).
“SEC” has the meaning set forth in Section 6.02(a).
“SEC Reports” has the meaning set forth in Section 5.06.
“Securities Act” means the Securities Act of 1933, as amended.
“Section 351 Plan” means the Section 351 Plan of Merger and Exchange in the form
attached hereto as Exhibit D.
“Series B Preferred Stock” has the meaning set forth in the recitals.
“Shares” means Royale Shares or Matrix Shares or shares of capital stock of any
Constituent Corporation as the context may require.
“Stockholder” means a Matrix Stockholder, a Royale Stockholder or a Parent
Stockholder, as the context shall require.
“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
17

--------------------------------------------------------------------------------



“Union” has the meaning set forth in Section 5.17(b).
ARTICLE II          
Agreement For Preferred Exchange; Closing
Section 2.01          Exchange of Matrix Preferred Interests for the Preferred
Exchange Consideration.  The parties hereto acknowledge that they have received
and reviewed (i) the Section 351 Plan of Exchange in the form set forth in
Exhibit D (the “Plan of Exchange”) and (ii) the Proxy Statement/Prospectus. 
After such review, and following consultation with such legal, tax and financial
advisors as such party deems advisable, Parent elects to make the following
exchanges with each Holder, and each Holder elects to make the following
exchanges with Parent, as indicated below, subject to the conditions set forth
in this Agreement and concurrently with the Matrix Merger:
(a) Each Holder shall assign, transfer and deliver to Parent at Closing all
right, title and interest in and to all of the Matrix Preferred Interests held
by such Holder in exchange for the Preferred Exchange Consideration (as defined
below) to be delivered by Parent to Holder at Closing; and
(b) In exchange for such Matrix Preferred Interests, Parent hereby shall
issue and deliver to each Holder at Closing the number of shares of Series B
Preferred Stock set forth opposite such Holder’s name on Exhibit A attached
hereto (the “Preferred Exchange Consideration”).
Section 2.02          Payment of Preferred Exchange Consideration.  Parent shall
deliver 100% of the Preferred Exchange Consideration payable to each respective
Holder against delivery by such Holder of a Letter of Transmittal together with
all certificates, if any, representing such Holder’s Matrix Preferred Interest
conveying all of such Holder’s Matrix Preferred Interests to Parent at Closing.
Section 2.03          No Fractional Shares.  Notwithstanding the foregoing, no
fractional shares of Series B Preferred Stock will be issued pursuant to this
Section 2.03.  If any Holder would otherwise be entitled hereunder to receive a
fractional share of Series B Preferred Stock but for this paragraph, then the
aggregate number of shares of Series B Preferred Stock that such Holder is
entitled to receive will be (i) rounded up to the next applicable whole share,
if the aggregate number of fractional shares of Series B Preferred to which a
Holder would otherwise be entitled under this Agreement would be equal to or
greater than one-half (0.5) of one share, or (ii) rounded down to the next
applicable whole share, if the aggregate number of fractional shares of Series B
Preferred Stock to which a Holder would otherwise be entitled under this
Agreement would be less than one-half (0.5) of one share, and such Holder will
not receive cash or any other compensation in lieu of such fractional share of
Series B Preferred Stock.
Section 2.04          Non-Survival of Representations and Warranties.  Absent
actual fraud, and any intentional, willful and material breach of any
representation or warranty contained in this Agreement by the Holders or any
Royale Party, as applicable, none of the representations and warranties
contained in this Agreement or in any instrument delivered under this Agreement
will survive the Closing of the Preferred Exchange. This Section 2.04 does not
limit any
18

--------------------------------------------------------------------------------



covenant of the parties to this Agreement which, by its terms, contemplates
performance after the Closing of the Preferred Exchange.
ARTICLE III 
Escrow; Closing
Section 3.01          Escrow Closing.  A closing into Escrow (“Escrow Closing”)
will take place immediately prior to the Closing (as defined below); provided
that each of the conditions precedent to the obligations of the parties to
effect the Closing other than completion of the Matrix Merger are then satisfied
or waived by the applicable party. At the Escrow Closing, the parties will
deliver or cause to be delivered into escrow with the Corporate Secretary of
Parent (“Escrow Agent”) the documents described in Section 8.04 below.  The
parties may agree in writing on another date, time or place for the Escrow
Closing.
Section 3.02          Delivery of Matrix Preferred Interests.  Prior to the
Closing, the Parent will deliver to each of the Holders a Letter of Transmittal,
in substantially the form attached hereto as Exhibit C, to be used by each
Holder for surrendering to Parent certificates, if any, representing all of such
Holder’s Matrix Preferred Interests in exchange for the right to receive the
Preferred Exchange Consideration.  On the Escrow Closing Date, certificates, if
any, for all of the Matrix Preferred Interests held by each Holder will be
delivered by such Holder to the Escrow Agent for the benefit of the Parent
together with properly completed and executed Letters of Transmittal.
(a)          It is agreed that no assignment, transfer or other disposition of
record or beneficial ownership of any Matrix Preferred Interests may be made on
or after the date hereof other than as provided herein.
(b)          The delivery of the Preferred Exchange Consideration to the Holders
with respect to their respective Matrix Preferred Interests shall be deemed to
transfer in full all of such Holder’s rights, title and interests in and
pertaining to the Matrix Preferred Interests to the Parent.
Section 3.03          Preferred Exchange Closing.  Closing of the Preferred
Exchange (the “Closing”) will occur concurrently with the Matrix Merger and as
soon as practicable after the special meeting of Matrix shareholders to consider
and vote upon the Matrix Merger (the “Closing Date”); provided that each of the
conditions precedent to the obligations of the parties to effect the Closing are
then satisfied or waived by the applicable party.  The parties may agree in
writing on another date, time or place for the Closing.  At the Closing, the
parties will release or cause the Escrow Agent to release the escrowed documents
from escrow to the parties designated to receive such documents under this
Agreement, and Parent shall pay and deliver the Preferred Exchange Consideration
to the Holders as prescribed in this Agreement.
ARTICLE IV          
Representations And Warranties Of The Holders
Each Holder separately, and with respect only to his matters and circumstances,
hereby represents and warrants to Royale and the Parent that the following
statements are true and correct.
19

--------------------------------------------------------------------------------



Section 4.01          No Conflicts under Governing Documents; Consents.  The
execution, delivery and performance by the Holders of this Agreement and the
respective Letters of Transmittal to which they are a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:
(a)          if such Holder is an entity, conflict with or result in a violation
or breach of, or default under, any provision of the Governing Documents of such
Holder;
(b)          conflict with or result in a violation or breach of, or default
under, any provision of the Governing Documents of the Partnership;
(c)          conflict with or violate any Applicable Law or any order or decree
of any court or governmental instrumentality applicable to such Holder or any of
its property; or
(d)          Require any consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority by or with
respect to such Holder;
(e)          except as set forth in Section 4.01 of the Disclosure Schedules,
require the consent of, notice to or other action by any Person under any
Contract to which such Holder is a party.
Section 4.02          Power and Authority; Authorization; Binding Effect.
(a)          Such Holder has all necessary power, authority and, if an
individual, legal capacity to execute and deliver this Agreement, to consummate
the transactions contemplated hereby and to perform its obligations hereunder in
accordance with the terms of this Agreement.  This Agreement has been duly
authorized, executed and delivered by such Holder and constitutes a legal, valid
and binding obligation of such Holder enforceable against such Holder in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
(b)          If such Holder is an entity, it (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and charter, (ii) has all requisite power to execute, deliver and perform this
Agreement, and (iii) the execution, delivery and performance by it of this
Agreement have been duly authorized by all necessary action on the part of the
general partners, managers or other governing authority of such Holder.
(c)          The board of directors of Matrix, as the board of directors of the
sole general partner of the Partnership, pursuant to resolutions duly adopted by
unanimous vote at a meeting of all directors of Matrix duly called and held and
not subsequently rescinded or modified, has, as of the date hereof (i)
determined that this Agreement and the transactions contemplated hereby,
including the Preferred Exchange, are advisable and in the best interests of,
the Holders, (ii) approved and adopted, subject to the terms hereof, the Section
351 Plan, (iii) approved and declared advisable the “Agreement and Plan of
Exchange” contained in this Agreement and the transactions contemplated by this
Agreement, including the Preferred Exchange, in accordance with the CCC, (iv)
directed that the “Agreement and Plan of Exchange” contained in this
20

--------------------------------------------------------------------------------



Agreement be submitted to all Class B Limited Partners, Class C Limited Partners
and Class D Limited Partners of the Partnership for consideration and approval
with the recommendation of the general partner that such limited partners of the
Partnership adopt and approve the “Agreement and Plan of Exchange” set forth in
this Agreement.
Section 4.03          Ownership of the Matrix Preferred Shares.  Each Holder is
the beneficial and record owner of Matrix Preferred Interests representing the
percentage interest in the aggregate Matrix Preferred Interests set forth
opposite such Holder’s name on Exhibit A attached hereto and, upon release of
Holder’s Matrix Preferred Interests and related Letters of Transmittal from
escrow, and the delivery thereof to Parent as provided herein, such Holder shall
have conveyed to Parent good and marketable title to the Matrix Preferred
Interests free and clear of all liens, except as set forth in Section 4.03 of
the Disclosure Schedules.  None of the Matrix Preferred Interests held by any
Holder is subject to any warrant, option, purchase or other right (contingent or
otherwise) to acquire, exchange or otherwise dispose of such Matrix Preferred
Interests.
Section 4.04          Compliance with Other Obligations of Holders.  The
execution, delivery and performance by each Holder of this Agreement, the
exchange of the Matrix Preferred Interests pursuant to this Agreement and the
consummation of the other transactions contemplated hereby will not conflict
with or result in the breach or termination of, constitute a default under,
result in the creation or attachment of any lien under, or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Holder is a party or by which any
Holder or any of its property is bound.
Section 4.05          No Conflict with Certain Other Indebtedness.  Subject to
receipt of written consent of the agent and lenders under the Matrix Senior
Indebtedness prior to Closing, the transactions contemplated hereby, including,
but not limited to, the assignment and exchange of the Matrix Preferred
Interests, the issuance and delivery of shares of Series B Preferred Stock each
Holder in exchange for such Matrix Preferred Interests, and the consummation of
the other transactions contemplated hereby, do not constitute an “Event of
Default” under the Credit Documents, the Matrix Senior Indebtedness or any other
document or instrument evidencing such Indebtedness of the Partners or the
Holders.
Section 4.06          Consent to Amendments to Other Indebtedness.  Each Holder
has consented, and by execution of this Agreement does hereby consent to all
amendments to the Matrix Senior Indebtedness and any other Indebtedness of the
Partnership which are reasonably necessary or advisable to consummate the
transactions contemplated by this Agreement.
Section 4.07          Investment Representations.  Each Holder:
(a)          is familiar with transactions of the kind and scope reflected in
this Agreement;
(b)          has made its own independent investigation and appraisal of the
financial condition and affairs of Royale, the Parent and its Subsidiaries and
has conducted its own evaluation of the Series B Preferred Stock and the
Parent’s creditworthiness and will continue to do so; and
21

--------------------------------------------------------------------------------



(c)          is exchanging the Matrix Preferred Interests for the Series B
Preferred Stock for its own account for investment purposes and not with a view
to the distribution thereof in violation of applicable securities laws.
Section 4.08          Foreign Holders.  If any Holder is not a United States
person (as defined by Section 7701(a)(30) of the IRC ), such Holder hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to exchange its Matrix
Preferred Interests for shares of Series B Preferred Stock under Agreement,
including:  (i) the legal requirements within its jurisdiction for the purchase
of such shares, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Matrix Preferred
Interests or the Series B Preferred Stock.  Each Holder’s execution of this
Agreement, exchange of Matrix Preferred Interests for Series B Preferred Stock
and continued beneficial ownership of the shares of Series B Preferred Stock,
will not violate any applicable securities or other laws of such Holder’s
jurisdiction.
Section 4.09          Restrictions on Control Securities.  Each Holder
understands that, although the shares of Series B Preferred Stock to be issued
and delivered to Holder in connection with the Preferred Exchange (and the
shares of Parent Common Stock into which such Series B Preferred Stock is
convertible) will be registered with the SEC under the Securities Act pursuant
to the Registration Statement which contains the Proxy Statement/Prospectus, all
such securities held by any director, executive officer or Affiliate of the
Parent will be presumptively characterized as securities held by “controlling
persons” of the Parent under the Securities Act, and as such may be subject to
restrictions on resale under the Securities Act and applicable regulations
thereunder.  Each Holder acknowledges that such shares (if held by a controlling
person of the Parent) must be held indefinitely unless resale thereof is
subsequently registered under the Securities Act or unless an exemption from
such registration is available.  In this connection, such Holder represents that
it is familiar with Rule 144 promulgated under the Securities Act as presently
in effect, and it understands the resale limitations imposed thereby on a
director, executive officer or Affiliate of the Parent by the Securities Act and
related regulations.  Such Holder understands that the Parent is under no
obligation to register any resale of the securities sold hereunder.  Such Holder
understands that no public market now exists for any of the Series B Preferred
Stock and that a public market may never exist for such securities.
Section 4.10          Legal Proceedings.  There are no Actions pending or, to
the Holder’s knowledge, threatened by or against such Holder that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement.  No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.
Section 4.11          No Other Representations or Warranties  Except for the
representations and warranties of the Holders contained in this ARTICLE IV and
in the Letter of Transmittal submitted by each Holder in connection with the
Preferred Exchange, the Holders make no representation or warranty, express or
implied, on behalf of or concerning Matrix, Matrix Operator or any Matrix LP or
any of their affiliates in connection with this Agreement or the transactions
contemplated hereby.
22

--------------------------------------------------------------------------------



ARTICLE V
Representations and Warranties of Royale and the Parent
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Royale and Parent, jointly and severally represent and warrant to the
Holders that the statements contained in this are true and correct as of the
date hereof.
Section 5.01          Organization and Qualification of the Royale Parties. 
Each Royale Party is a corporation duly organized, validly existing and in good
standing under the Laws of its respective state of organization and has the
requisite corporate power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on its business as
it has been and is currently conducted. Section 5.01 of the Disclosure Schedules
sets forth each jurisdiction in which each Royale Party is licensed or qualified
to do business, and each Royale Party is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business as currently conducted
makes such licensing or qualification necessary, except where the failure to be
so licensed, qualified or in good standing would not individually or in the
aggregate, have a Royale Material Adverse Effect.
Section 5.02          Authority; Board Approval.
(a)          Each Royale Party has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement, the Merger
Agreement and the Ancillary Documents to which it is a party and, subject to, in
the case of the consummation of the Mergers, adoption of the Merger Agreement by
the affirmative vote or consent of holders of (i) two-thirds of the outstanding
Shares of Royale Common Stock, (ii) two-thirds of the outstanding shares of
common stock of each of Royale Merger Sub and Matrix Merger Sub, and (iii) a
majority of the outstanding shares of common stock of Parent (“Requisite Royale
Vote”), to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Royale Parties of this Agreement, the
Merger Agreement and any Ancillary Document to which they are a party and the
consummation by the Royale Parties of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of each Royale Party and no other corporate proceedings on the part of the
Royale Parties are necessary to authorize the execution, delivery and
performance of this Agreement or to consummate the Preferred Exchange, the
Mergers and the other transactions contemplated hereby and thereby, subject
only, in the case of consummation of the Mergers, to the receipt of the
Requisite Royale Vote. The Requisite Royale Vote is the only vote or consent of
the holders of any class or series of Royale’s capital stock required to approve
and adopt this Agreement, the Mergers and the Ancillary Documents, and to
approve and consummate the Preferred Exchange, the Mergers and the other
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Royale Parties, and (assuming due authorization, execution and
delivery by each other party hereto) this Agreement constitutes a legal, valid
and binding obligation of the Royale Parties enforceable against each Royale
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at Law or in equity).
23

--------------------------------------------------------------------------------



When the Merger Agreement and each Ancillary Document to which each Royale Party
is or will be a party has been duly executed and delivered by the Royale Parties
(assuming due authorization, execution and delivery by each other party
thereto), such Ancillary Document will constitute a legal and binding obligation
of each Royale Party enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at Law or in equity).
(b)          The respective boards of directors of each Royale Party, by
resolutions duly adopted by unanimous vote at a meeting of all directors of each
of such corporations duly called and held and not subsequently rescinded or
modified in any way, has, as of the date hereof each such corporation has (i)
determined that the Merger Agreement and the transactions contemplated hereby
and thereby, including the Preferred Exchange and the Mergers, are advisable and
in the best interests of the respective stockholders, (ii) approved and adopted
the Mergers, subject to the terms hereof, the Section 351 Plan, (iii) directed
that the “agreement of merger” contained in the Merger Agreement be submitted to
its respective stockholders for adoption, and (iv) resolved to recommend that
its respective stockholders adopt the “agreement of merger” set forth in the
Merger Agreement and directed that such matter be submitted for consideration of
the Stockholders.  In addition, the respective boards of directors of each of
Royale and Parent have, by resolutions duly adopted by unanimous vote at a
meeting of all directors of each of such corporations duly called and held and
not subsequently rescinded or modified in any way, (w) determined that this
Agreement and the transactions contemplated hereby, including the Preferred
Exchange, are advisable and in the best interests of its respective
stockholders, (x) approved and adopted this Agreement, subject to the terms
hereof, and the Section 351 Plan, (y) approved and declared advisable the
“Agreement and Plan of Exchange” contained in this Agreement and the
transactions contemplated by this Agreement, including the Preferred Exchange,
in accordance with the CCC, and (z) directed that the “Agreement and Plan of
Exchange” contained in this Agreement be submitted to its respective
stockholders for consideration and approval with the recommendation of the
respective board of directors that such stockholders adopt and approve the
“Agreement and Plan of Exchange” set forth in this Agreement.
Section 5.03          No Conflicts; Consents.  The execution, delivery and
performance by the Royale Parties of this Agreement and the Ancillary Documents
to which each is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Royale Charter
Documents; (b) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to any Royale Party; or (c) except
as set forth in Section 5.03 of the Disclosure Schedules, require the consent,
notice or other action by any Person under any Contract to which any Royale
Party is a party, other than, in the case of clauses (b) and (c) of this Section
5.03, such conflicts, violations, breaches, consents, notices or other actions
that would not have and would not reasonably be expected to have a Royale
Material Adverse Effect. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to each Royale Party in connection with the execution,
delivery and performance of this Agreement and the Ancillary Documents and the
24

--------------------------------------------------------------------------------



consummation of the transactions contemplated hereby and thereby, except for (i)
the filing of the certificate of merger with the Secretary of State of
California, (ii) the filing of the certificate of merger with the Secretary of
State of Delaware, (iii) the filing of the Registration Statement with the SEC,
and (iv) such filings as may be required under the HSR Act.
Section 5.04          Capitalization.
(a)          The authorized Parent Shares consist of 280,000,000 shares of
common stock, par value $0.001 per share, and 10,000,000 shares of preferred
stock, par value $0.001 per share, of which no Parent Shares are issued and
outstanding as of the close of business on the date of this Agreement.
(b)          The authorized capital stock of Royale consists of (i) 30,000,000
shares of Royale Common Stock, of which 21,850,185 shares are issued and
outstanding as of February 15, 2018, and (ii) 10,000,000 shares of Royale
Preferred Stock, of which no shares are issued and outstanding as of the close
of business on the date of this Agreement.
(c)          The authorized capital stock of Royale Merger Sub consists of
1,000,000 shares of common stock, no par value (the “Royale Merger Sub Shares”),
of which no Royale Merger Sub Shares are issued and outstanding as of the close
of business on the date of this Agreement.
(d)          The authorized capital stock of Matrix Merger Sub consists of
1,000,000 shares of common stock, no par value (the “Matrix Merger Sub Shares”),
of which no Matrix Merger Sub Shares are issued and outstanding as of the close
of business on the date of this Agreement.
(e)          Section 5.04(e) of the Disclosure Schedules set forth, as of the
date hereof, the name of each Person that is the registered owner of any Parent
Shares, Royale Preferred Stock, Royale Merger Sub Shares, or Matrix Merger Sub
Shares and the number of such shares owned by such Person.
(f)          Except as set forth in Section 5.04(f) of the Disclosure Schedules,
the Royale Parties have not issued any capital stock since its most recently
filed periodic report under the Exchange Act.
(g)          Except as set forth in Section 5.04(g) of the Disclosure Schedules,
(i) no subscription, warrant, option, convertible or exchangeable security, or
other right (contingent or otherwise) to purchase or otherwise acquire equity
securities of any Royale Party is authorized or outstanding, and (ii) there is
no commitment by any Royale Party to issue shares, subscriptions, warrants,
options, convertible or exchangeable securities, or other such rights or to
distribute to holders of any of its equity securities any evidence of
indebtedness or asset, to repurchase or redeem any securities of the Royale
Parties or to grant, extend, accelerate the vesting of, change the price of, or
otherwise amend any warrant, option, convertible or exchangeable security or
other such right. There are no declared or accrued unpaid dividends with respect
to any shares of Royale Common Stock.
(h)          All issued and outstanding shares of Royale Common Stock, Royale
Preferred Stock, Parent Shares, Royale Merger Sub Shares and Matrix Merger Sub
Shares are (i) duly authorized, validly issued, fully paid and non-assessable;
(ii) not subject to any preemptive rights
25

--------------------------------------------------------------------------------



created by statute, Royale Charter Documents or any agreement to which any
Royale Party is a party; and (iii) free of any Encumbrances created by any
Royale Party in respect thereof, other than restrictions as may exist under
applicable securities Law and liens in favor of the Royale Parties’ lenders as
listed on Section 5.04(h) of the Disclosure Schedules. All issued and
outstanding shares of Royale Common Stock, Royale Preferred Stock, Parent
Shares, Royale Merger Sub Shares and Matrix Merger Sub Shares were issued in
compliance with applicable Law.
(i)          No outstanding Royale Common Stock, Royale Preferred Stock, Parent
Shares, Royale Merger Sub Shares or Matrix Merger Sub Shares are subject to
vesting or forfeiture rights or repurchase by the Royale Parties. There are no
outstanding or authorized stock appreciation, dividend equivalent, phantom
stock, profit participation or other similar rights with respect to the Royale
Parties or any of their securities.
(j)          All distributions, dividends, repurchases and redemptions of the
capital stock (or other equity interests) of the Royale Parties were undertaken
in compliance with the Royale Charter Documents then in effect, any agreement to
which each Royale Party then was a party and in compliance with applicable Law.
Section 5.05          No Prior Operations; No Subsidiaries.  Each of Parent,
Matrix Merger Sub and Royale Merger Sub was formed solely for the purpose of
effecting the Merger and has not engaged in any business activities or conducted
any operations other than in connection with the transactions contemplated
hereby.  Other than Parent, Royale Merger Sub and Matrix Merger Sub, the Royale
Parties have no Subsidiaries.
Section 5.06          SEC Reports; Financial Statements.  Except as set forth in
Section 5.06 of the Disclosure Schedules, Royale has filed all reports,
schedules, forms, statements and other documents required to be filed by Royale
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. 
Royale has never been an issuer subject to Rule 144(i) under the Securities Act.
The financial statements of Royale included in the SEC Reports (the “Royale
Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of Matrix as of and for the
26

--------------------------------------------------------------------------------



dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
Section 5.07          Undisclosed Liabilities.  The Royale Parties have no
liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”), except Liabilities, except
(a) those which are accrued, adequately reflected or reserved against in the
Royale Financial Statements, (b) those which have been incurred in the ordinary
course of business consistent with past practice since the September 30, 2016,
(c) those which would not reasonably be expected, individually or in the
aggregate, to have a Royale Material Adverse Effect, (d) those which have been
discharged or paid in full prior to the date hereof in the ordinary course of
business, or (e) those which are of a nature not required to be reflected on a
balance sheet prepared in accordance with GAAP consistently applied.
Section 5.08          Absence of Certain Changes, Events and Conditions.  Since
December 31, 2015, except in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, the
business of the Royale Parties has been conducted in the ordinary course of
business and there has not been or occurred:
(a)          any Royale Material Adverse Effect or any event, condition, change
or effect that could reasonably be expected to have, individually or in the
aggregate, a Royale Material Adverse Effect; or
(b)          except as disclosed on Section 5.08 of the Disclosure Schedules,
any event, condition, action or effect that, if taken during the period from the
date of this Agreement through the Closing Date, would constitute a breach of
Section 6.01.
Section 5.09          Royale Material Contracts.  Section 5.09 of the Disclosure
Schedules sets forth a list of all Material Contracts to which each Royale Party
is party as of the date hereof, including the name of the parties thereto, the
date of each such Material Contract and each amendment thereto.  All Material
Contracts of each Royale Party are valid, enforceable and in full force and
effect, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at Law or in equity).  Other
than as described in Section 5.09 of the Disclosure Schedules, the Royale
Parties are not, and have no Knowledge that any other party thereto is,  in
material default under any such Material Contract, no material payments or other
obligations are past due except for amounts being contested in good faith, and
no circumstance exists that, with notice, the passage of time or both, would
constitute a default under any Material Contract of each Royale Party by any
Royale Party or, to the Knowledge of each Royale Party, by any other party
thereto.  The Royale Parties have not received any written notice of a default,
alleged failure to perform or any offset or counterclaim with respect to any
Material Contract of each Royale Party that has not been fully remedied and
withdrawn.
27

--------------------------------------------------------------------------------



Section 5.10          Properties and Assets.
(a)          Except as would not reasonably be expected to have a Royale
Material Adverse Effect, the Royale Parties and their subsidiaries own and have
either good and valid title in fee or a valid leasehold interest, Right of Way
or other rights to the land, mineral and other subsurface rights, buildings,
structures and other improvements thereon and fixtures thereto necessary to
permit it to conduct its business as currently conducted, in each case free and
clear of all liens (except in all cases for Permitted Liens).  Except as would
not reasonably be expected to have a Royale Material Effect, all leases, Rights
of Way or other agreements under which any Royale Party or any of their
Subsidiaries lease, access or use any real property are valid, binding and are
in force and effect against the Royale Parties or any of their Subsidiaries and,
to the Knowledge of each Royale Party, the counterparties thereto, in accordance
with their respective terms, and neither the Royale Parties nor any of their
Subsidiaries are in default under any such leases, Rights of Way or other
agreements.
(b)          Each Royale Party and its Subsidiaries has such consents,
easements, rights of way, permits and licenses (collectively, “Rights of Way”)
from each person as are sufficient to conduct its business as currently
conducted, except for such Rights of Way the absence of which have not had and
would not reasonably be expected to have a Royale Material Adverse Effect.  Each
Royale Party and its Subsidiaries has fulfilled and performed all its material
obligations with respect to such Rights of Way and conducts their business in a
manner that does not violate any of the Rights of Way, and no event has occurred
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or would result in any impairment of the rights of the
holder of any such Rights of Way, except for such revocations, terminations and
impairments that have not had and would not reasonably be expected to have a
Royale Material Adverse Effect.  All pipelines owned or operated by the Royale
Parties and their Subsidiaries are subject to Rights of Way, there are no
encroachments or other encumbrances on the Rights of Way that materially affect
the use thereof and there are no gaps (including any gap arising as a result of
any breach by a Royale Party or any of their Subsidiaries of the terms of any
Rights of Way) in the Rights of way other than gaps that would not have and
would not reasonably be expected to have a Royale Material Adverse Effect.
(c)          Except as would not reasonably be expected to have a Royale
Material Adverse Effect, the Royale Parties and their Subsidiaries, as
applicable, have defensible title to all of the Royale Interests forming the
basis for the reserves reflected in the Royale Financial Statements except for
such Royale Interests sold, used, farmed out or otherwise disposed of since
December 31, 2015, in the ordinary course of business, free and clear of all
liens and Production Burdens other than Production Burdens not yet earned, due
or payable and Permitted Liens (other than Production Burdens).  Except as would
not reasonably be expected to have a Royale Material Adverse Effect or as set
forth on Section 5.10(c) of the Disclosure Schedules, (i) none of the proceeds
from the sale of Hydrocarbons produced from the Royale Interests in any
producing well are being held in suspense for any reason, and (ii) there are no
calls on production or preferential rights to purchase Hydrocarbons and the
Royale Parties nor any of their Subsidiaries are not obligated to deliver
Hydrocarbons or proceeds from the sale thereof at a future point in time without
receiving payment therefor at or after the time of delivery (other than gas
balancing arrangements), except for the rights of any lessor to take free gas
under the terms of any applicable lease for its use on the lands covered by such
lease.  Except as would not reasonably
28

--------------------------------------------------------------------------------



be expected to have a Royale Material Adverse Effect, the Royale Parties and
each applicable Subsidiary (A) are in compliance with all valuation agreements,
and settlement agreements with respect to Production Burdens, and (B) have paid
or will cause to be paid when due all Production Burdens with respect to the
Royale Interests and each other royalty, Tax or similar payment, except for such
amounts that are being held in suspense as permitted pursuant to applicable Law
or the terms of the applicable Contract or as reserved against in the Royale
Financial Statements.
(d)          All of the wells owned, leased, operated or used by the Royale
Parties and their Subsidiaries and all water, carbon dioxide or injection wells
located on any property owned, leased, operated or used by the Royale Parties
and their Subsidiaries or otherwise associated with the Royale Interests have
been drilled, completed and operated within the limits permitted by the
applicable Contract granting such rights and applicable Law, and all drilling
and completion (and plugging and abandonment) of such wells and all related
development, production and other operations have been conducted in compliance
with all applicable Laws except, in each case, as would not reasonably be
expected to have a Royale Material Adverse Effect.  No well owned, leased,
operated or used by any Royale Party or any of their Subsidiaries are subject to
material penalties on allowables because of overproduction or violation of any
applicable Law.
(e)          All Royale Interests operated by the Royale Parties and their
Subsidiaries have been operated in accordance with reasonable, prudent field
practices and in compliance with the applicable Contracts, except where the
failure to so operate would not reasonably be expected to have a Royale Material
Adverse Effect.  None of the Interests of the Royale Parties or their
Subsidiaries is subject to any preferential purchase, consent or similar right
that would become operative as a result of the Transactions, except for any such
preferential purchase, consent or similar rights that would not reasonably be
expected to have a Royale Material Adverse Effect.  Except as set forth on
Section 5.10(e) of Disclosure Schedules, none of the Royale Interests are
subject to any Tax partnership agreement or provisions requiring a partnership
income Tax Return.
(f)          There are no material inaccuracies in the report of Netherland,
Sewell & Associates, Inc. as of December 31, 2015, and dated February 1, 2016.
(g)          Except as set forth on Section 5.10(g) of the Disclosure Schedules,
no Royale Party is engaged in any oil, natural gas or other futures or option
trading in respect of which it has any material future liability, nor is any
Royale Party a party to any price swaps, hedges, futures or similar
instruments.  Section 5.10(g) of the Disclosure Schedules sets forth obligations
of each Royale Party for the delivery of Hydrocarbons attributable to any of the
Royale Interests in the future on account of prepayment, advance payment,
take-or-pay or similar obligations without then or thereafter being entitled to
receive full value therefor.  Except as set forth on Section 5.10(g) of the
Disclosure Schedules, as of the date hereof, no Royale Party is bound by
futures, hedge, swap, collar, put, call, floor, cap, option or other Contracts
that are intended to benefit from, relate to or reduce or eliminate the risk of
fluctuations in the price of commodities, including Hydrocarbons, or securities.
(h)          Except as provided in Section 5.10(h) of the Disclosure Schedules,
there are no mandatory drilling or completion obligations and there are no
pending or, to the Knowledge of
29

--------------------------------------------------------------------------------



each Royale Party, expected proposals or elections for drilling, completing,
recompleting, reworking, facilities or similar activities that would require
such commitment on behalf of the Royale Parties or any of their Subsidiaries
within one year of the Royale Merger Effective Time in any of the Royale
Interests or any of the contracts governing any of the Royale Interests.
(i)          Except as set forth on Section 5.10(i) of the Disclosure Schedules,
none of the Contracts in respect of gathering, processing, storage or
transportation of the production of Hydrocarbons from the Royale Interests
contain any minimum volume or throughput provisions or require the Royale
Parties or any of their Subsidiaries to pay for services regardless of whether
the Royale Parties or any of their Subsidiaries deliver such production for use
of the services provided for under any such Contract.
(j)          Except as set forth in Section 5.10(j) of the Disclosure Schedules,
none of the Contracts relating to the Royale Interests (including all oil, gas
and mineral leases and similar Contracts) contain any provision (i) requiring
the lessee to pay royalties on hedges, (ii) causing the oil, gas or mineral
lease or contract to terminate without advance notice and the opportunity to
cure resulting in a loss, in whole or in part, of any of the Royale Interests
for lessee’s failure to pay royalties or for lessee’s breach of any covenant
thereunder, (iii) requiring lessor’s consent to the consummation of the
transactions of the type contemplated under this Agreement, or (iv) is expected
to result in a mandatory payment or expenditure not otherwise disclosed in
Section 5.10(j) of the Disclosure Schedules.
Section 5.11          Intellectual Property.
(a)          Section 5.11(a) of the Disclosure Schedules lists all (i) Royale IP
Registrations. All required filings and fees related to Royale IP Registrations
have been timely filed with and paid to the relevant Governmental Authorities
and authorized registrars, and all Royale IP Registrations are otherwise in good
standing, except as would not reasonably be expected to have a Royale Material
Adverse Effect.
(b)          The consummation of the transactions contemplated hereunder will
not result in the loss or impairment of or payment of any additional amounts
with respect to, nor require the consent of any other Person in respect of, each
Royale Party’s right to own, use or hold for use any material Intellectual
Property as owned, used or held for use in the conduct of any Royale Party’s
business or operations as currently conducted.
(c)          Each Royale Party’s rights in Royale Intellectual Property are
valid, subsisting and enforceable, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity) and except as would not reasonably be expected to have a Royale
Material Adverse Effect. The Royale Parties have taken all commercially
reasonable steps to maintain Royale Intellectual Property and to protect and
preserve the confidentiality of all material trade secrets included in the
Royale Intellectual Property, except as would not reasonably be expected to have
a Royale Material Adverse Effect.
30

--------------------------------------------------------------------------------



(d)          To the Knowledge of each Royale Party, the conduct of Royale’s
business as currently and formerly conducted does not infringe, misappropriate
or otherwise violate the Intellectual Property or other rights of any Person,
except as would not reasonably be expected to have a Royale Material Adverse
Effect. To the Knowledge of each Royale Party, no Person is currently
infringing, misappropriating, diluting or otherwise violating, any Royale
Intellectual Property in a way as would be expect to have a Royale Material
Adverse Effect.
(e)          There are no Actions (including any oppositions, interferences or
re-examinations) pending or, to the Knowledge of each Royale Party, threatened:
(i) alleging any infringement, misappropriation, dilution or violation of the
Intellectual Property of any Person by the Royale Parties; (ii) challenging the
validity, enforceability, registrability or ownership of any Royale Intellectual
Property or the Royale Parties’ rights with respect to any Royale Intellectual
Property; or (iii) by the Royale Parties or any other Person alleging any
infringement, misappropriation, dilution or violation by any Person of Royale
Intellectual Property. The Royale Parties are not subject to any outstanding
Governmental Order (including any motion or petition therefor) that does or
would restrict or impair the use of any material Royale Intellectual Property.
Section 5.12          Insurance.  Section 5.12 of the Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Royale
Parties and relating to the assets, business, operations, employees, officers
and directors of each Royale Party (collectively, the “Royale Insurance
Policies”) and true and complete copies of Royale Insurance Policies have been
made available to Matrix. The Royale Insurance Policies are in full force and
effect with respect to the period covered. The Royale Parties have not received
any written notice of cancellation of or materially adverse alteration of
coverage under, any of such Royale Insurance Policies. All premiums or
installment payments of premiums due on such Royale Insurance Policies have
either been paid or, if due and payable prior to Closing, will be paid prior to
Closing in accordance with the payment terms of the Royale Insurance Policy. All
such Royale Insurance Policies are valid and binding in accordance with their
terms. Except as set forth on Section 5.12 of the Disclosure Schedules, there
are no material claims related to the business of any Royale party pending under
any Royale Insurance Policies as to which coverage has been questioned, denied
or disputed or in respect of which there is an outstanding reservation of
rights. The Royale Parties are not in material default under, and have not
otherwise failed to comply with, in any material respect, any provision
contained in any such Royale Insurance Policy.
Section 5.13          Legal Proceedings; Governmental Orders.
(a)          There are no Actions pending or, to each Royale Party’s Knowledge,
threatened (a) against or by the Royale Parties affecting any of its properties
or assets; or (b) against or by the Royale Parties that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.
31

--------------------------------------------------------------------------------



(b)          Except as set forth in Section 5.13(b) of the Disclosure Schedules,
there are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting any Royale Party or any of their
properties or assets. The Royale Parties are in compliance with the terms of
each Governmental Order set forth in Section 5.13(b) of the Disclosure
Schedules.  No event has occurred or circumstances exist that may constitute or
result in (with or without notice or lapse of time) a violation of any such
Governmental Order.
Section 5.14          Compliance With Laws; Permits.
(a)          Except as set forth in Section 5.14(b) of the Disclosure Schedules,
the Royale Parties have complied, and are now complying, with all Laws
applicable to it or its business, properties or assets, in each case, except as
would not reasonably be expected to have a Royale Material Adverse Effect.
(b)          All material Permits required for the Royale Parties to conduct
their business have been obtained by it and are valid and in full force and
effect. The Royale Parties are in compliance, in all material respects, with the
terms of such material Permits. No event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any material Permit except as
would not reasonably be expected to have a Royale Material Adverse Effect.
Section 5.15          Environmental Laws.  The Royale Parties and their
Subsidiaries (i) are in compliance with all Environmental Laws, (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Royale Material Adverse Effect.
Section 5.16          Employee Benefit Matters.
(a)          Section 5.16 of the Disclosure Schedules lists each Employee
Benefit Plan that each Royale Party or any ERISA Affiliate maintains or to which
each Royale Party or any ERISA Affiliate contributes or is a participating
employer (collectively, the “Royale Benefit Plans”).  With respect to each
Royale Benefit Plan, the Royale Parties have delivered to Royale true and
complete copies of all plan documents and summary plan descriptions, the most
recent determination letter (or opinion letter) received from the Internal
Revenue Service, the most recent Form 5500 Annual Reports, and all related trust
agreements associated with such Royale Benefit Plan.
(b)          Each Royale Benefit Plan (and each related trust, insurance
contract or fund) has been administered and operated in material compliance with
the terms of the applicable controlling documents and with the applicable
provisions of ERISA, the IRC and all other Applicable Laws, except as would not
reasonably be expected to have a Royale Material Adverse Effect.  Each Royale
Benefit Plan (including any material amendments thereto) that is capable of
approval by, or registration for or qualification for special tax status with,
the appropriate taxation, social security or supervisory authorities in the
relevant jurisdiction has received such
32

--------------------------------------------------------------------------------



approval, registration or qualification or there remains a period of time in
which to obtain such approval, registration or qualification retroactive to the
date of any material amendment that has not previously received such approval,
registration or qualification.
(c)          Except as would not reasonably be expected to have a Royale
Material Adverse Effect, all required reports, descriptions and disclosures have
been filed or distributed appropriately and in accordance with applicable Law
with respect to each Royale Benefit Plan.  The requirements of Part 6 of
Subtitle B of Title I of ERISA and of Section 4980B of the IRC have been met
with respect to each Royale Benefit Plan that is a group health plan.
(d)          All contributions (including all employer contributions and
employee salary reduction contributions) that are due and owing have been paid
to each Royale Benefit Plan (or related trust or held in the general assets of
any Royale Party or one or more ERISA Affiliates or accrued, as appropriate),
and all contributions for any period ending on or before the Closing Date that
are not yet due have been paid to each Royale Benefit Plan or accrued in
accordance with the past custom and practice of the Royale Parties and the ERISA
Affiliates.  All premiums or other payments for all periods ending on or before
the Closing Date have been paid with respect to each Royale Benefit Plan that is
an Employee Welfare Benefit Plan.
(e)          Each Royale Benefit Plan that is an Employee Pension Benefit Plan
and that is intended to meet the requirements of a “qualified plan” under
Section 401(a) of the IRC meets such requirements and has either received or
applied for (or has time remaining to apply for) a favorable determination
letter (or, in the case of a prototype plan, an opinion letter) from the
Internal Revenue Service within the applicable remedial amendment periods.
(f)          No Royale Benefit Plan, or Employee Benefit Plan maintained,
sponsored or contributed to by any Royale Party or ERISA Affiliate in the six
year period preceding the Closing Date is or has been subject to the minimum
funding requirements of Section 412 of the IRC or subject to Title IV of ERISA.
(g)          None of the Royale Benefit Plans promises or provides retiree
medical, health or life insurance or other welfare type benefits for current or
future retired or terminated employees, their spouses or their dependents (other
than in accordance with Section 4980B of the IRC) that cannot be unilaterally
terminated by a Royale Party or an ERISA Affiliate.
(h)          Each Royale Benefit Plan has been administered in accordance with
its terms, except as would not reasonably be expected to have a Royale Material
Adverse Effect.  No Royale Party nor any ERISA Affiliate has entered into any
agreement, arrangement or understanding, whether written or oral, with any trade
union, works council or other employee representative body or any number or
category of its employees that would prevent, restrict or impede the
implementation of any layoff, redundancy, severance or similar program within
its or their respective workforces (or any part of them).
(i)          There are no unresolved claims or disputes under the terms of, or
in connection with, any Royale Benefit Plan (other than routine undisputed
claims for benefits), and no action, legal or otherwise, has been commenced with
respect to any such claim or dispute, except, in each case, as would not
reasonably be expected to have a Royale Material Adverse Effect.
33

--------------------------------------------------------------------------------



(j)          With respect to each Royale Benefit Plan that Royale or any ERISA
Affiliate maintains or to which any of them contributes:
(i) To the Knowledge of each Royale Party, there have been no “prohibited
transaction,” as such term is defined in Section 406 of ERISA or Section 4975 of
the IRC, with respect to any such Royale Benefit Plan that would subject any
Royale Party or ERISA Affiliate to a tax or penalty imposed pursuant to Section
4975 of the IRC or Section 502(c), (i) or (l) of ERISA.
(ii) No Royale Party nor, to the Knowledge of any Royale Party, any ERISA
Affiliate (by way of indemnification, directly or otherwise) has any liability
or penalty under Sections 4976 through 4980 of the IRC or Title I of ERISA with
respect to any Royale Benefit Plan.
(iii) No action, suit, proceeding, hearing or investigation with respect to the
administration or the investment of the assets of any Royale Benefit Plan (other
than routine claims for benefits) is pending or, to the Knowledge of any Royale
Party, threatened, and to the Knowledge of any Royale Party, there is no basis
for any such action, suit, proceeding, hearing or investigation, except, in each
case, as would not reasonably be expected to have a Royale Material Adverse
Effect.
(k)          Neither the execution and delivery of this Agreement or any
Ancillary Document to which the Royale Parties are a party, nor the Merger, the
Preferred Exchange or any Other Exchange will (i) result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any officer, director or employee of any Royale
Party; (ii) materially increase any benefits otherwise payable by the Royale
Parties; or (iii) result in the acceleration of the time of payment or vesting
of any such benefits.
(l)          No Royale Benefit Plan is funded with or allows for payments or
distributions in any employer security of the Royale Parties, including, but not
limited to, employer securities as defined in Section 407(d)(1) of ERISA, or
employer real property as defined in Section 407(d)(2) or ERISA;
(m)          For purposes of this Agreement, the following terms will have the
respective meanings indicated below:
(i) “Employee Benefit Plan” means, with respect to any Person, the following,
whether written or oral:  (A) any nonqualified deferred compensation or
retirement plan or arrangement that is an Employee Pension Benefit Plan, (B) any
qualified defined contribution retirement plan or arrangement that is an
Employee Pension Benefit Plan, (C) any qualified defined benefit retirement plan
or arrangement that is an Employee Pension Benefit Plan, (D) any Employee
Welfare Benefit Plan or fringe benefit plan or program, or (E) any profit
sharing, bonus, stock option, stock purchase, severance or incentive plan,
agreement or arrangement that is sponsored, maintained or contributed to by such
Person or any ERISA Affiliate of such Person for the benefit of the employees,
former employees, independent contractors or agents of
34

--------------------------------------------------------------------------------



such Person or any ERISA Affiliate or has been so sponsored, maintained or
contributed to at any time prior to the Closing Date.
(ii) “Employee Pension Benefit Plan” has the meaning set forth in Section 3(2)
of ERISA.
(iii) “Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1)
of ERISA.
Section 5.17          Employment Matters.
(a)          Section 5.17(a) of the Disclosure Schedules contains a list of all
persons who are employees of the Royale Parties as of the date hereof, including
any employee who is on a leave of absence of any nature, paid or unpaid,
authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
(b)          Except as set forth in Section 5.17(b) of the Disclosure Schedules,
the Royale Parties are not, and have not been for the past three (3) years, a
party to, bound by, or negotiating any collective bargaining agreement or other
Contract with a  union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past three (3) years, any
Union representing or purporting to represent any employee of the Royale
Parties, and, to each Royale Party’s Knowledge, no Union or group of employees
is seeking to organize employees for the purpose of collective bargaining.
Except as set forth in Section 5.17(b) of the Disclosure Schedules, to the
Knowledge of each Royale Party, there has been no threat of  any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute affecting the Royale Parties or any of their
employees.
(c)          Except as would not reasonably be expected to have a Royale
Material Adverse Effect, the Royale Parties are in compliance with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to employees of the Royale Parties, including all Laws relating to
labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance. All individuals characterized and
treated by the Royale Parties as independent contractors or consultants are
properly treated as independent contractors under all applicable Laws, except as
would not reasonably be expected to have a Royale Material Adverse Effect. All
employees of the Royale Parties classified as exempt under the Fair Labor
Standards Act and state and local wage and hour laws are properly classified,
except as would not reasonably be expected to have a Royale Material Adverse
Effect. Except as set forth in Section 5.17(c) of the Disclosure Schedules,
there are no Actions against any Royale Party pending, or to each Royale Party’s
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant or
35

--------------------------------------------------------------------------------



independent contractor of the Royale Parties, including, without limitation, any
claim relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours or any other employment-related matter
arising under applicable Laws.
Section 5.18          Taxes.  Except as set forth in Section 5.18 of the
Disclosure Schedules:
(a)          All Tax Returns required to be filed on or before the Closing Date
by the Royale Parties have been, or will be, timely filed. All Taxes due and
owing by the Royale Parties (whether or not shown on any Tax Return) have been,
or will be, timely paid.
(b)          The Royale Parties have withheld and paid each Tax required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.
(c)          No claim has been made by any taxing authority in any jurisdiction
where Royale or any of its Subsidiaries do not file Tax Returns that it is, or
may be, subject to Tax by that jurisdiction.
(d)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of Royale or any of its Subsidiaries.
(e)          The amount of the Royale’s Liability for unpaid Taxes for all
periods ending on or before December 31, 2015, does not, in the aggregate,
exceed the amount of accruals for Taxes (excluding any accrual for Taxes with
respect to timing differences between financial accounting income and taxable
income) reflected on the Royale Financial Statements. The amount of the Royale’s
Liability for unpaid Taxes for all periods following the end of the recent
period covered by the Royale Financial Statements shall not, in the aggregate,
exceed the amount of accruals for Taxes (excluding any accrual for Taxes with
respect to timing differences between financial accounting income and taxable
income) as adjusted for the passage of time in accordance with the past custom
and practice of Royale (and which accruals shall not exceed comparable amounts
incurred in similar periods in prior years).
(f)          Section 5.18(f) of the Royale Disclosure Schedules sets forth:
(i) the taxable years of  Royale as to which the applicable statutes of
limitations on the assessment and collection of Taxes have not expired;
(ii) those years for which examinations by the taxing authorities have been
completed; and
(iii) those taxable years for which examinations by taxing authorities are
presently being conducted.
(g)          All deficiencies asserted, or assessments made, in writing against
the Royale Parties as a result of any examinations by any taxing authority have
been fully paid or otherwise finally resolved.
36

--------------------------------------------------------------------------------



(h)          The Royale Parties are not a party to any Action by any taxing
authority. There are no pending or threatened Actions by any taxing authority.
(i)          The Royale Parties have delivered to Matrix copies of all federal,
state, local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by,
Royale or any of its Subsidiaries for all Tax periods ending after January 1,
2014.
(j)          There are no Encumbrances for Taxes (other than for current Taxes
not yet due and payable) upon the assets of the Royale Parties.
(k)          The Royale Parties are not a party to, or bound by, any Tax
indemnity, Tax sharing or Tax allocation agreement (other than any agreement
entered into in the ordinary course of business with incidental tax provisions,
such as loan agreements, leases, and hedging contracts).
(l)          No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to the Royale Parties.
(m)          Royale has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. Royale has no Liability for
Taxes of any Person (other than the Royale Parties) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise (other than pursuant
to any agreement entered into in the ordinary course of business with incidental
tax provisions, such as loan agreements, leases, and hedging contracts).
(n)          The Royale Parties will not be required to include any item of
income in, or exclude any item or deduction from, taxable income for taxable
period or portion thereof ending after the Closing Date as a result of:
(i) any change in a method of accounting under Section 481 of the IRC (or any
comparable provision of state, local or foreign Tax Laws), or use of an improper
method of accounting, for a taxable period ending on or prior to the Closing
Date;
(ii) an installment sale or open transaction occurring on or prior to the
Closing Date;
(iii) a prepaid amount received on or before the Closing Date;
(iv) any closing agreement under Section 7121 of the IRC, or similar provision
of state, local or foreign Law; or
(v) any election under Section 108(i) of the IRC.
(o)          Royale has not been a “distributing corporation” or a “controlled
corporation” in connection with a distribution described in Section 355 of the
IRC.
37

--------------------------------------------------------------------------------



(p)          Each Royale Party is not, and has not been, a party to, or a
promoter of, a “reportable transaction” within the meaning of Section
6707A(c)(1) of the IRC and Treasury Regulations Section 1.6011-4(b).
(q)          Within the last three (3) years, Royale has not owned any material
assets located outside the United State or conducted a material trade or
business outside the United States.
(r)          Each Royale Party is not an investment company as defined in
Section 351(e)(1) of the IRC.
(s)          Each Royale Party is not under the jurisdiction of a court in a
title 11 or similar case within the meaning of Sections 351(e)(2) and
368(a)(3)(A) of the IRC.
Section 5.19          Books and Records.  The minute books and stock record
books of the Royale Parties, all of which have been made available to Matrix,
are complete and correct and have been maintained in accordance with sound
business practices. The minute books of the Royale Parties contain accurate and
complete records of all meetings, and actions taken by written consent of, the
Royale Stockholders, the Royale Board and any committees of the Royale Board,
and no meeting, or action taken by written consent, of any such Royale
Stockholders, Royale Board or committee has been held for which minutes have not
been prepared and are not contained in such minute books. At the Closing, all of
those books and records will be in the possession of the Royale Parties.
Section 5.20          Related Party Transactions.  Section 5.20 of the
Disclosure Schedules lists all Contracts between the Royale Parties and any
executive officer or director of the Royale Parties or any person owning 5% or
more of the Royale Common Stock or the Royale Preferred Stock (or any of such
person’s immediate family members or Affiliates of such person) or by which any
executive officer or director of a Royale Party or any person owning 5% or more
of the Royale Common Stock or the Royale Preferred Stock (or any of such
person’s immediate family members or Affiliates) has any interest in any
property owned by the Royale Parties.
Section 5.21          Brokers.  Except for any fee which may become due to
Northland Capital Markets on completion of the Merger, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any Ancillary Document based upon arrangements made by or on behalf of the
Royale Parties.
Section 5.22          Legal Proceedings.  There are no Actions pending or, to
the Royale Parties’ Knowledge, threatened against or by any Royale Party or any
of their respective Affiliates that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To the
Knowledge of each Royale Party, no event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.
Section 5.23          Registration Statement.  None of the information included
or incorporated by reference in the Registration Statement to be filed pursuant
to Section 6.02, its letter to the stockholders, notice of meeting, proxy
statement and forms of proxy, to be filed with the SEC in connection with the
Merger, will, at the date it is first mailed to Royale’s stockholders or at the
time of Royale Stockholders Meeting or at the time of any amendment or
38

--------------------------------------------------------------------------------



supplement thereof, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Notwithstanding the foregoing, no representation or warranty is made by the
Royale Parties with respect to statements made or incorporated by reference
therein based on information supplied by Matrix expressly for inclusion or
incorporation by reference in the Registration Statement. The Registration
Statement will comply as to form in all material respects with the requirements
of the Exchange Act.
Section 5.24          Opinion of Financial Advisor.  Royale has received the
opinion of Northland Capital Markets, dated as of the date of this Agreement, to
the effect that, as of such date, and subject to the various assumptions and
qualifications set forth therein, the terms of the Mergers are fair from a
financial point of view to Royale and its shareholders, and such opinion has not
been rescinded or revoked.
Section 5.25          No Other Representations or Warranties.  Except for the
representations and warranties contained in this ARTICLE V (giving effect to the
Royale Disclosure Schedules), neither Royale nor Parent makes any representation
or warranty, express or implied on behalf of any Royale Party or any of its
affiliates in connection with this Agreement or the transactions contemplated
hereby.
ARTICLE VI
Certain Covenants and Agreements of Parent, Royale and the Holders
The Holders further agree with the Parent and Royale, and Royale and Parent
further agree with the Holders, that from the date hereof through the Closing
Date:
Section 6.01          Conduct of Business Prior to the Closing.  From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by the parties (which consent shall not be unreasonably
withheld or delayed), each of Parent, Royale and their respective Subsidiaries,
shall (x) conduct their respective businesses in the ordinary course of business
consistent with past practice; and (y) use reasonable best efforts to maintain
and preserve intact the current organization, business and franchise of each of
their respective business organizations and to preserve the rights, franchises,
goodwill and relationships of the respective employees, customers, lenders,
suppliers, regulators and others having business relationships with such
business organizations. Without limiting the foregoing, from the date hereof
until the Closing Date, each of Parent, Royale and their respective
Subsidiaries, shall:
(a)          preserve and maintain all of its Permits;
(b)          pay its debts, Taxes and other obligations when due;
(c)          maintain the properties and assets owned, operated or used by it in
the same condition as they were on the date of this Agreement, subject to
reasonable wear and tear;
(d)          not (i) amend or propose to amend the Royale Charter Documents,
(ii)  split, combine, subdivide or reclassify any their outstanding capital
stock, partnership interest or any other securities, (iii) declare, set aside or
pay any dividend or distribution payable in cash, stock, property or otherwise,
or make any other distribution in respect of any securities, except for
39

--------------------------------------------------------------------------------



dividends by a direct or wholly-owned Subsidiary of the applicable Person to its
parent, or (iv) repurchase, redeem or otherwise acquire, or modify or amend, any
capital stock, partnership interest or any other securities or any rights,
warrants or options to acquire any such securities except, with respect to each
of the foregoing, the issuance of securities upon the exercise of outstanding
options, warrants, rights, or upon the conversion of outstanding securities;
(e)          not, nor shall it permit any of its Subsidiaries to (i) redeem,
purchase, acquire or offer to purchase or acquire any of its or their capital
stock, partnership interest or any other securities or any options, warrants or
rights to acquire any of its or their securities or any security convertible
into or exchangeable for its or their securities, (ii) make any acquisition of
any capital stock, assets or businesses of any other Person other than
expenditures for current assets in the ordinary course of business consistent
with past practice and expenditures for fixed or capital assets in the ordinary
course of business consistent with past practice, (iii) sell, pledge, dispose of
or encumber any assets or businesses that are material to the Royale or the
Parent, as applicable, or their respective Subsidiaries, except, with respect to
each of the foregoing, (A) sales, leases, rentals and licenses in the ordinary
course of business consistent with past practice, (B) pursuant to Contracts that
are in force at the date of this Agreement and are disclosed in the Disclosure
Schedules, (C) dispositions of obsolete or worthless assets, (D) the transfer of
the partnership interests of Matrix Royalty prior to the Closing to exclude
Matrix Royalty from the transactions contemplated by the Merger Agreement and
the Exchanges, including the removal of Matrix Royalty as a borrower under the
Matrix Senior Indebtedness, and (E) the transfer of legal title to direct
working interests in oil and gas or mineral properties held by Royale for the
benefit of third parties to Royale’s wholly owned Subsidiary, Royale DWI
Interests, LLC, or (iv) enter into any Contract with respect to any of the
foregoing items (i) through (iii);
(f)          not, nor shall it permit any of its Subsidiaries to (i) issue,
sell, pledge, grant or dispose of, or agree to issue, sell, pledge, grant or
dispose of, any equity awards under any Royale Benefit Plans, incentive plans,
or any additional capital stock, partnership interest or any other securities
(except, with respect to Royale, shares issuable to officers and directors as
compensation for services pursuant to the agreements described in the
registration statement on Form S-8 filed with the SEC by Royale on April 16,
2016), or any options, warrants or rights of any kind to acquire any securities,
or of any debt or equity securities convertible into or exchangeable for its
capital stock, partnership interest or any other securities, or (ii) incur or
assume any indebtedness for borrowed money or guarantee any indebtedness or
issue or sell any debt securities or options, warrants, calls or other rights to
acquire any debt securities of Royale, respectively, or any of its applicable
Subsidiaries; except Royale may from time to time, borrow, repay and reborrow
under its revolving credit facility, and pledge their properties, issue debt
securities and amend, modify, increase, extend, replace or refinance such bank
credit facility;
(g)          not pay, discharge or satisfy any material claims, material
liabilities or material obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than the payment, discharge or satisfaction (i)
of any such material claims, material liabilities or material obligations in the
ordinary course of business consistent with past practice or (ii) of material
claims, material liabilities or material obligations reflected or reserved
against in, or contemplated by, the Royale Financial Statements (or the notes
thereto);
40

--------------------------------------------------------------------------------



(h)          not enter into, amend, modify or renew any employment, consulting,
severance or similar contract with, pay any bonus or grant any material increase
in salary, wage or other compensation or any increase in any employee benefit
to, any of its directors, officers or employees, except in each such case (i) as
may be required by applicable Law, or (ii) to satisfy obligations existing as of
the date hereof pursuant to the terms of contracts that are in effect on the
date hereof;
(i)          except in the ordinary course of business, not materially modify or
amend, or terminate any Material Contract, or waive, relinquish, release or
terminate any material right or material claim, or enter into any contract that
would have been a Material Contract if it had been in existence at the time of
the execution of this Agreement;
(j)          continue in full force and effect without modification all
Insurance Policies, except as required by applicable Law;
(k)          defend and protect its properties and assets from infringement or
usurpation;
(l)          perform all of its obligations under all Contracts relating to or
affecting its properties, assets or business;
(m)          maintain its books and records in accordance with past practice;
(n)          comply in all material respects with all applicable Laws; and
(o)          not take or permit any action that would cause any of the changes,
events or conditions described in Section 5.08 to occur.
Section 6.02          Registration Statement; Approval by Royale’s Stockholders.
(a)          Royale shall file with the Securities and Exchange Commission (the
“SEC”) and any state securities regulatory agency where required a Registration
Statement on Form S-4 to register the common stock of Royale to be issued as
Exchange Consideration and to provide Proxy Statement/Prospectus to Royale’s
stockholders seeking approval of the Merger.  Royale shall use its reasonable
best efforts to make effective the Registration Statement on Form S-4, and once
effective use the Proxy Statement/Prospectus to solicit proxies and conduct a
meeting of Royale’s stockholders to obtain the approval of its shareholders for
the Merger and the Exchanges. ).  Royale and Parent shall use reasonable best
efforts to cause the Registration Statement and the Proxy Statement/Prospectus
to comply with the applicable rules and regulations promulgated by the SEC, to
respond promptly to any comments of the SEC or its staff and to have the
Registration Statement declared effective under the Securities Act as promptly
as practicable after it is filed with the SEC.
(b)          Subject to the terms set forth in this Agreement, Royale shall take
all action necessary to duly call, give notice of, convene and hold a special
meeting of Royale stockholders to consider and vote on this Agreement, the
Mergers and related transactions (the “Royale Stockholders Meeting”) as soon as
reasonably practicable after the date of this Agreement, and, in connection
therewith, Royale shall mail the Proxy Statement/Prospectus to the holders of
Royale Common Stock and Royale Preferred Stock, if any, in advance of such
meeting. Royale
41

--------------------------------------------------------------------------------



shall use reasonable best efforts to (i) solicit from the holders of Royale
Common Stock and the Royale Preferred Stock proxies, in compliance with all
applicable laws, in favor of the adoption of this Agreement and approval of the
Merger and (ii) take all other actions necessary or advisable to secure the vote
or consent of the holders of Royale Common Stock and Royale Preferred Stock, if
any, required by applicable Law to obtain such approval. Notwithstanding
anything contained herein to the contrary, Royale shall not be required to hold
Royale Stockholders Meeting if this Agreement is terminated before the meeting
is held.
Section 6.03          Approval of the Holders.  Royale and Parent shall use
reasonable best efforts to cause the Proxy Statement/Prospectus to be mailed to
the Holders as promptly as practicable after the date on which the Registration
Statement is declared effective under the Securities Act.  Royale and Parent
shall use reasonable best efforts to (i) solicit the agreement of each Holder,
in compliance with all applicable laws, to enter into this Agreement and
participate in the Preferred Exchange, and (ii) take all other actions necessary
or advisable to consummate the transaction contemplated herein.  Royale and
Parent shall keep the Holders updated with respect to the solicitation results
as requested from time to time by Holders.  Notwithstanding anything contained
herein to the contrary, Royale and Parent shall not be required to deliver or
continue solicitation of Holders with respect to the Preferred Exchange if this
Agreement is terminated prior to Closing.
Section 6.04          Approval of the Partnership and the Holders.
(a)          The Holders will use reasonable best efforts to obtain and deliver
to Royale and Parent the consents required from the Partnership, the Matrix LP
Partners and Matrix to consummate the transactions contemplated by this
Agreement. Subject to the terms set forth in this Agreement, the Holders shall
take all action necessary to seek the written consent of the Holders to approve
this Agreement and related transactions (the “Requisite Holders’ Consent”) in
accordance with the requirements of the Partnership Charter Documents of the
Partnership and the CCC on or before the time of the Royale Stockholders
Meeting, as soon as reasonably practicable after the date of this Agreement. The
Holders shall use reasonable best efforts to (i) solicit consents from the
Holders, in compliance with all applicable laws, in favor of the adoption of
this Agreement and approval of the Preferred Exchange, and (ii) take all other
actions necessary or advisable to secure the vote or consent of the holders of
the Holders required by applicable Law to obtain such approval. The Partnership
and Matrix shall keep Royale updated with respect to the consent solicitation
results as requested Royale.  Notwithstanding anything contained herein to the
contrary, the Holders shall not be required to deliver or continue solicitation
of consents from the Holders if this Agreement is terminated before the Royale
Stockholders Meeting is held.
Section 6.05          Certain Pre-Merger Actions of Royale Parties.
(a)          Parent and Royale.  Royale will take all action necessary to cause
Parent, Royale and each of their Subsidiaries to perform its obligations under
this Agreement and to consummate the Preferred Exchange on the terms and
conditions set forth in this Agreement. Until the Closing, Parent will not carry
on any business or conduct any operations other than the execution of this
Agreement, the Merger Agreement and the performance of its obligations
reasonably related to such agreements.
42

--------------------------------------------------------------------------------



(b)          Royale Energy Direct Working Interest Subsidiary.  Prior to the
Merger, Royale will cause certain assets and liabilities related to the
ownership of direct working interests in oil and gas properties which are held
for the benefit of third parties to be transferred to a separate, wholly owned
subsidiary of Royale for the benefit of the third party working interest
holders.
Section 6.06          Notice of Certain Events.
(a)          From the date hereof until the Closing, Royale shall promptly
notify the Holders  in writing of:
(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Royale Material Adverse Effect, (B) has resulted in, or
could reasonably be expected to result in, any representation or warranty made
by any of the Royale Parties hereunder not being true and correct, or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 8.01 or 8.03 to be satisfied;
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
(iv) any Actions commenced or, to the Knowledge of any of the Royale Parties, is
threatened against, relating to or involving or otherwise affecting any of the
Royale Parties that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 5.13 or that relates to the
consummation of the transactions contemplated by this Agreement.
(b)          The receipt of information by any Party pursuant to this Section
6.06 shall not operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by any other Party in this Agreement  and
shall not be deemed to amend or supplement the Disclosure Schedules.
Section 6.07          Public Announcements.  In connection with the execution
and delivery of this Agreement, Royale and Matrix shall issue a joint press
release mutually agreed to by Matrix (on behalf of itself and certain Matrix
LPs) and Royale.  Royale, in its discretion, shall be entitled to convene an
investor conference call in conjunction with the issuance of such press
release.  Except for the press release and such conference call, no party shall
issue or cause the publication of any press release or other public announcement
(to the extent not previously issued or made in accordance with this Agreement)
with respect to this Agreement, the Mergers, the Ancillary Documents, the
Exchanges, or the other transactions contemplated hereby without the prior
written consent of the other parties (which consent shall not be unreasonably
withheld or delayed), except as may be required by Law, including applicable SEC
requirements, applicable fiduciary duties or by any applicable listing agreement
with a mutually agreed
43

--------------------------------------------------------------------------------



national securities exchange (in which case such party shall not issue or cause
the publication of such press release or other public statement without prior
consultation with the other party).
Section 6.08          Governmental Approvals and Consents.
(a)          Each party hereto shall, as promptly as possible, (i) make, or
cause or be made, all filings and submissions  required under any Law applicable
to such party or any of its Affiliates; and (ii) use reasonable best efforts to
obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all Governmental Authorities that may be or become necessary for
its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the Ancillary Documents. Each party
shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.
(b)          Royale shall use reasonable best efforts to give all notices to,
and obtain all consents from, all third parties that are described in Section
5.03 of the Disclosure Schedules.
(c)          Without limiting the generality of the parties’ undertakings
pursuant to subsections (a) and (b) above, each of the parties hereto shall use
all reasonable best efforts to:
(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any Ancillary Document;
(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Ancillary Document; and
(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.
(d)          Notwithstanding the foregoing, nothing in this Section 6.08 shall
require, or be construed to require, Royale or any of its Affiliates to agree to
(i) sell, hold, divest, discontinue or limit, before or after the Closing Date,
any assets, businesses or interests of Royale or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests which, in any case, could reasonably be
expected to result in a Royale Material Adverse Effect, or which would
materially and adversely impact the economic or business benefits to Parent,
Royale or their respective stockholders or partners, of the transactions
contemplated by this Agreement; or (iii) any material modification or waiver of
the terms and conditions of this Agreement.
Section 6.09          Closing Conditions.  From the date hereof until the
Closing, each party hereto shall use reasonable best efforts to take such
actions as are necessary to expeditiously satisfy the closing conditions set
forth in ARTICLE VIII hereof.
44

--------------------------------------------------------------------------------



Section 6.10          Subsequent Filings.  Until the earlier of the Closing Date
or the termination of this Agreement, Royale will timely file with the SEC each
form, report and document required to be filed by Royale under the Exchange
Act.  As of their respective dates, none of such reports shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The audited
consolidated financial statements and unaudited interim financial statements of
Royale included in such reports shall be prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
(except as may be indicated in the notes thereto) and shall present fairly, in
all material respects, the financial position of Royale and its consolidated
Subsidiaries as at the dates thereof and the results of their operations and
changes in financial position for the periods then ended.
Section 6.11          Stockholder Litigation.  Royale shall promptly advise
Holders orally and in writing of any shareholder litigation commenced against
Royale and/or its directors relating to this Agreement, the Royale Merger, the
Matrix Merger and/or the transactions contemplated by this Agreement or the
Ancillary Documents and shall keep the Holders fully informed regarding any such
shareholder litigation.
Section 6.12          Listing on National Securities Exchange.  Royale and the
Parent shall each use its reasonable best efforts to have the Parent Common
Stock to be issued upon consummation of the Mergers and the Other Exchanges, as
well as the Parent Common Stock issuable upon conversion of the Series B
Preferred Stock issued to the Holders in connection with the Preferred Exchange,
to be listed for trading on a national securities exchange upon effectiveness of
the Royale Merger, or approved for listing upon notice of issuance of such
Parent Common Stock.
Section 6.13          Further Assurances.  Each party shall, at any time and
from time to time after the date hereof, upon reasonable request by another
party and without further consideration, execute and deliver such instruments or
other documents and take such further action as may be reasonably required in
order to perfect any other undertaking made by the party hereunder, or to vest,
perfect or confirm of record or otherwise, the equity interests assigned in
connection with the Preferred Exchange.
Section 6.14          Certain Tax Matters.
(a)          Parent, Royale and the Holder shall each use their reasonable best
efforts to cause the Mergers and Exchanges (“Contributions”) to qualify as a
tax-deferred capital contribution within the meaning of Section 351 of the IRC,
and before or after the Closing, none of Parent, Royale or the Holders shall
knowingly take any action, cause any action to be taken, fail to take any action
or cause any action to fail to be taken which action or failure to act could
cause the Contributions to fail to qualify under Section 351 of the IRC.
(b)          Parent, Royale and the Holders shall comply with the record keeping
and information reporting requirements set forth in U.S. Treasury Regulation
Section 1.351-3.
45

--------------------------------------------------------------------------------



(c)          Royale shall use its reasonable best efforts to obtain the Tax
opinions set forth in Section 8.02(f).
(d)          Officers of Royale shall execute and deliver, respectively, to
Strasburger & Price, LLP, Tax counsel for Royale, and Porter Hedges LLP, Tax
counsel for Matrix, certificates substantially in the form agreed to by the
parties and such law firms at such time or times as may reasonably be requested
by such law firms, including (i) prior to the time the Registration Statement is
declared effective by the SEC, (ii) prior to the Matrix Merger Effective Time
and the Royale Merger Effective Time, and (iii) prior to Closing (if not Closing
does not occur substantially concurrently with such merger effective times), in
connection with such Tax counsel’s respective delivery of opinions pursuant to
Section 8.02(f).  Each of Royale and Parent shall use its reasonable best
efforts not to take or cause to be taken any action that would cause to be
untrue (or fail to take or cause not to be taken any action which would cause to
be untrue) any of the certifications and representations included in the
certificates described in this Section 5.18.
(e)          For federal income tax purposes, Parent and Royale shall treat:
(i) the Matrix Stockholders as the owners of the Matrix Common Stock surrendered
by them in the Matrix Merger through the close of the day on which the Matrix
Merger Effective Time occurs;
(ii) the Royale Stockholders as the owners of the Royale Shares surrendered by
them in the Royale Merger through the close of the day on which the Royale
Merger Effective Time occurs;
(iii) the Holders as the owners of their respective Matrix Preferred Interests
surrendered by them in the Preferred Exchange through the close of the Closing
Date for this Agreement;
(iv) the Matrix LP Partners as the owners of their respective Common LP
Interests in the Matrix LPs surrendered by them in the LP Exchanges through the
close of the Closing Date for the applicable LP Exchange Agreement;
(v) the Matrix Operator shareholders as the owners of the shares of capital
stock of Matrix Operator surrendered by them in the Matrix Operator Stock
Exchange through the close of the Closing Date for the Matrix Operator Stock
Exchange Agreement;
(vi) each Matrix LP as terminating pursuant to Section 708 of the IRC as of the
close of the Closing Date for the applicable LP Exchange Agreement, and
(vii) the Matrix Operator as an S corporation through the close of the Closing
Date for the Matrix Operator Stock Exchange Agreement (on which date its taxable
year shall end ), and as a C corporation eligible to join in filing a
consolidated federal income tax return with Parent commencing at the beginning
of the day following such Closing Date.
46

--------------------------------------------------------------------------------



Section 6.15          Matrix Senior Indebtedness.  Parent, Royale and the
Holders shall use reasonable best efforts to obtain the consent of the agent and
lenders under Matrix’s Term Loan Agreement, dated effective June 15, 2016 (the
“Matrix Senior Indebtedness”), among Matrix, Matrix Operator and the Matrix LPs,
as borrowers party thereto, the administrative agent party thereto, and the
lenders from time to time party thereto, and any other consent under any related
loan and security documents, and to the transactions contemplated by this
Agreement, and to cause Parent to assume all of the obligations of Matrix,
Matrix Operator and the Matrix LPs under the Matrix Senior Indebtedness and any
related loan and security documents; provided, however, that if the Matrix
Senior Indebtedness shall be refinanced under the terms of any form of new
senior Indebtedness, then such new senior Indebtedness shall be on terms and
conditions reasonably acceptable to Royale, Matrix, Matrix Operator and the
Matrix LPs.
Section 6.16          Consents to Matrix Merger and Other Exchanges.  Each of
the Holders hereby consents to the Matrix Merger, this Preferred Exchange and
the Other Exchanges, as well as each sale, assignment and transfer of the Other
Exchange Interests pursuant to the Other Exchanges and the Matrix Preferred
Interests pursuant to this Preferred Exchange, and consents and agrees that the
Parent, as transferee of all of the Matrix Preferred Interests and Matrix LP
Interests, shall, upon consummation of such respective assignments, be admitted
as a substituted limited partner to each of the Matrix LPs, and that each Matrix
LP shall continue in full force and effect following this Preferred Exchange and
such Other Exchange in accordance with terms of its Partnership Charter
Documents, with Parent as substituted limited partner and Matrix continuing as
general partner of such Matrix LP.
ARTICLE VII 
Reserved


ARTICLE VIII
Conditions to Closing
Section 8.01          Conditions to Obligations of All Parties.
The obligations of all Parties to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:
(a)          This Agreement and the Preferred Exchange and shall have been duly
adopted and approved by each of the Holders and the Other Exchanges shall have
been duly adopted and approved by the Other Exchange Approvals.
(b)          This Agreement, the Royale Merger, the Matrix Merger and the
issuance of Parent Common Stock pursuant to (i) the Royale merger, (ii) the
Matrix Merger, (iii) the LP Exchange Agreements, and (iv) the Matrix Operator
Stock Exchange Agreement, shall have been duly adopted and approved by the
Requisite Royale Vote and the Requisite Matrix Vote in accordance with the CCC
and the DGCL, as applicable.
47

--------------------------------------------------------------------------------



(c)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
(d)          the Registration Statement shall be declared effective under the
Securities Act, and no stop order suspending the effectiveness of the
Registration Statement shall have been issued by the SEC and no proceeding for
that purpose shall have been initiated by the SEC and not concluded or
withdrawn;
(e)          the issuance of the shares of Parent Common Stock to be issued as
the Capital Stock Consideration in connection with the Mergers and the
Exchanges, and the shares of Parent Common Stock issuable on conversion of the
Series B Preferred Stock to be issued in connection with the Preferred Exchange
Consideration, shall have been appropriately registered under the Securities Act
and registered, qualified or qualified for exemption under applicable state
securities Laws;
(f)          the Holders shall have received all consents, authorizations,
orders and approvals from the Governmental Authorities referred to in Section
4.01 in form and substance reasonably satisfactory to Royale and the Holders,
and no such consent, authorization, order and approval shall have been revoked.
(g)          Royale shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 5.03, in each
case, in form and substance reasonably satisfactory to Royale and the Holders,
and no such consent, authorization, order and approval shall have been revoked.
(h)          All conditions to the Mergers have been satisfied or waived by the
parties thereto.
Section 8.02          Conditions to Obligations of Royale and Parent. The
obligations of Royale and Parent to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or Royale’s waiver, at or
prior to the Closing, of each of the following conditions:
(a)          Other than the representations and warranties of the Holders
contained in Section 4.01(a), Section 4.02 and Section 4.03, the representations
and warranties of the Holders contained in this Agreement and those of each
Holder in its respective Letter of Transmittal and any certificate or other
writing delivered pursuant hereto shall be true and correct in all respects or
in all material respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of the Holders contained in
Section 4.01(a), Section 4.02 and Section 4.03, shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).
48

--------------------------------------------------------------------------------



(b)          The Holders shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement prior to or on the Closing Date; provided, that, with respect to
agreements, covenants and conditions that are qualified by materiality, the
Holders shall have performed such agreements, covenants and conditions, as so
qualified.
(c)          No Action shall have been commenced against any of the Royale
Parties, the Holders or Matrix, which would prevent the Closing. No injunction
or restraining order shall have been issued by any Governmental Authority, and
be in effect, which restrains or prohibits any transaction contemplated hereby.
(d)          All approvals, consents and waivers that are listed on Section 4.01
of the Holders Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Royale at or prior to the
Closing.
(e)          The Royale Board shall have received an opinion from Northland
Capital Markets to the effect that, as of the date of this Agreement and based
upon and subject to the qualifications and assumptions set forth therein, the
terms of the Merger are fair, from a financial point of view, to Royale and its
shareholders, and such opinion shall not have been rescinded or revoked.
(f)          Royale shall have received the opinion of Strasburger & Price, LLP,
counsel to Royale, in form and substance reasonably satisfactory to Royale, on
the date on which the Registration Statement is filed and on the Closing Date,
in each case dated as of such respective date, rendered on the basis of facts,
representations and assumptions set forth in such opinion and the certificates
obtained from officers of Matrix, Royale and Parent, all of which are consistent
with the state of facts existing as of the date on which the Registration
Statement is filed and the Royale Merger Effective Time, as applicable, to the
effect that the Royale Merger will qualify for nonrecognition of gain or loss
under  Section 351 of the IRC.  In rendering the opinion described in this
Section 8.02(f), Strasburger & Price, LLP shall have received and may rely upon
the certificates and representations referred to in Section 6.14.
(g)          The Holders shall have delivered each of the closing deliverables
set forth in Section 8.04(a).
(h)          The lenders and the administrative agent who are party to the
Matrix Senior Indebtedness and any related loan and security documents shall
have consented to assumption of the Matrix Senior Indebtedness and any related
loan and security documents by the Parent or the Matrix Senior Indebtedness and
any related loan shall have been refinanced or paid off in accordance with
Section 6.15.
(i)          Holders of no more than 5.0% of the outstanding shares of Matrix
Common Stock as of immediately prior to the Matrix Merger Effective Time, in the
aggregate, shall have exercised, or remain entitled to exercise, statutory
appraisal rights pursuant to Section 1301 of the CCC with respect to such shares
of Matrix Common Stock.
49

--------------------------------------------------------------------------------



Section 8.03          Conditions to Obligations of Holders.  The obligations of
the Holders to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or the Holders’ waiver, at or prior to the
Closing, of each of the following conditions:
(a)          Other than the representations and warranties of the Royale Parties
contained in Section 5.01, Section 5.02(b), Section 5.03, Section 5.04, Section
5.05, Section 5.18, Section 5.21 and Section 5.22, the representations and
warranties of the Royale Parties contained in this Agreement, the Ancillary
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, as so qualified)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of the Royale Parties contained in Section 5.01, Section 5.02(b), Section 5.03,
Section 5.04, Section 5.05, Section 5.18, Section 5.21 and Section 5.22 shall be
true and correct in all respects on and as of the date hereof and on and as of
the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, the accuracy of which shall be determined as of that specified
date in all respects).
(b)          The Royale Parties shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement and each of the Ancillary Documents to be performed or complied with
by them prior to or on the Closing Date; provided, that, with respect to
agreements, covenants and conditions that are qualified by materiality, the
Royale Parties shall have performed such agreements, covenants and conditions,
as so qualified, in all respects.
(c)          No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
(d)          All approvals, consents and waivers that are listed on Section 5.03
of the Royale Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Matrix at or prior to the
Closing.
(e)          From the date of this Agreement, there shall not have occurred any
Royale Material Adverse Effect, nor shall any event or events have occurred
that, individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Royale Material Adverse Effect.
(f)          Matrix shall have received the opinion of Porter Hedges LLP,
counsel to Matrix, in form and substance reasonably satisfactory to Matrix, on
the date on which the Registration Statement is filed and on the Closing Date,
in each case dated as of such respective date, rendered on the basis of facts,
representations and assumptions set forth in such opinion and the certificates
obtained from officers of Matrix, Royale and Parent, all of which are consistent
with the state of facts existing as of the date on which the Registration
Statement is filed and the
50

--------------------------------------------------------------------------------



Matrix Merger Effective Time, as applicable, to the effect that (i) the Matrix
Merger and the Exchanges will qualify for nonrecognition of gain or loss under
Section 351 of the IRC.  In rendering the opinion described in this Section
8.03(f), Porter Hedges LLP shall have received and may rely upon the
certificates and representations referred to in Section 6.14.
(g)          Royale shall have delivered each of the closing deliverables set
forth in Section 8.04(b).
(h)          Royale shall have an aggregate cash balance in excess of 65% of its
deferred drilling obligation immediately prior to the Closing Date.
(i)          The lenders and the administrative agent who are party to the
Matrix Senior Indebtedness and any related loan and security documents shall
have consented to assumption of the Matrix Senior Indebtedness and any related
loan and security documents by the Parent or the Matrix Senior Indebtedness and
any related loan shall have been paid off in accordance with Section 6.15.
(j)          No later than the earlier of (i) the time of the Royale
Stockholders Meeting, (ii) the time of the next annual meeting of stockholders
of Royale, or (iii) August 2, 2017, a majority of the then-current stockholders
of Royale shall have approved the conversion of $1,580,000 aggregate principal
amount of the convertible notes of Royale issued on August 2, 2016 (the “Royale
Convertible Notes”), representing all of the aggregate principal amount of such
Royale Convertible Notes, into Royale Common Stock or Parent Common Stock, as
applicable, pursuant to the terms and conditions of the Royale Convertible
Notes.
(k)          Holders of no more than 5.0% of the outstanding shares of Royale
Common Stock as of immediately prior to the Royale Merger Effective Time, in the
aggregate, shall have exercised, or remain entitled to exercise, statutory
appraisal rights pursuant to Section 1301 of the CCC with respect to shares of
Royale Common Stock in connection with the Royale Merger or any of the
Exchanges.
Section 8.04          Closing Deliverables.
(a)          At or prior to the Escrow Closing, the Holders shall deliver or
cause the Partnership to deliver, to Royale, or if otherwise provided below, to
the Escrow Agent, the following, as provided below:
(i) Each Holder shall have executed and delivered to the Escrow Agent this
Agreement, a properly executed and completed Letter of Transmittal with respect
thereto, in the form attached to Exhibit C (“Letter of Transmittal”) which shall
be delivered to the Escrow Agent together with the certificates, if any,
representing all of such Holder’s Matrix Preferred Interests.
(ii) Each Holder that is a corporation or limited liability company shall
provide a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the corporation or limited liability company certifying the names
and signatures of the officers authorized to sign this Agreement and the other
documents to be delivered hereunder, and each Holder that is a partnership shall
provide a certificate of its general
51

--------------------------------------------------------------------------------



partner, or if the general partner is a corporation or limited liability
company, a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the corporation or limited liability company that is such general
partner certifying the names and signatures of the officers of the officers
authorized to sign this Agreement on behalf of such general partner and the
other documents to be delivered hereunder;
(iii) a good standing certificate (or its equivalent) from the secretary of
state or similar Governmental Authority of the jurisdiction under the Laws in
which any Holder that is a business entity is  organized;
(iv) the Section 351 Plan; and
(v) such other documents or instruments as Royale reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
(b)          At the Closing, Royale shall deliver to the Partnership (or such
other Person as may be specified herein) the following:
(i) instructions to Parent’s transfer agent to issue and deliver the Preferred
Exchange Consideration to each of the Holders as provided in this Agreement, in
each case registered in the name of the Persons specified in the respective
Letters of Transmittal;
(ii) instructions to Royale’s transfer agent to issue and deliver the
consideration to be delivered in connection with the Mergers and the Other
Exchanges pursuant to the Requisite Approvals to such Persons entitled to
receive such consideration in accordance with such Requisite Approvals;
(iii) evidence that the Matrix Senior Indebtedness shall have been assumed by
Parent or paid off as of the Closing Date in accordance with Section 6.14;
(iv) a certificate, dated the Closing Date and signed by a duly authorized
officer of each Royale Party, that each of the conditions set forth in Section
8.03(a) and Section 8.03(b) have been satisfied;
(v) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Royale Parties certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of the
Royale Parties authorizing the execution, delivery and performance of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby;
(vi) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Royale Parties certifying the names and signatures of the
officers of the Royale Parties authorized to sign this Agreement, the Ancillary
Documents and the other documents to be delivered hereunder and thereunder;
52

--------------------------------------------------------------------------------



(vii) evidence of the establishment of a new Subsidiary and the transfer of all
of the assets related to the DWI Business of Royale (including assets held in
trust for its investors);
(viii) the Section 351 Plan;
(ix) employment agreements executed by Parent and each of Jonathan Gregory,
Donald Hosmer, Stephen Hosmer, Johnny Jordan, Joe Paquette and Jay Sheevel, all
in a form reasonably acceptable to Royale and Matrix;
(x) certificates or other evidence reasonably satisfactory to the Holders
confirming that none of the Royale Stockholders owning more than 5% of the
number of shares of Royale Common Stock outstanding immediately before the
Royale Merger is a “foreign person” within the meaning of Treasury Regulation §
1445-2(b); and
(xi) such other documents or instruments as the Holders reasonably requests and
are reasonably necessary to consummate the transactions contemplated by this
Agreement.
(c)          At the Closing, provided that (i) the conditions of this ARTICLE
VIII have been fulfilled to the reasonable satisfaction of each Party entitled
to satisfaction thereof, and(ii) each of the deliveries required by Section
8.04(a) and Section 8.04(b) have been made in accordance with requirements
thereof, Royale and the Partnership shall provide joint written instructions to
the Escrow Agent to release and deliver to Royale or its designee all of the
Letters of Transmittal and certificates representing the Matrix Preferred
Interests, if any, held in escrow by Escrow Agent pursuant to this Agreement.
ARTICLE IX 
Termination
Section 9.01          Termination.
This Agreement may be terminated at any time prior to the Closing:
(a)          by the mutual written consent of the Holders and Royale;
(b)          by Royale by written notice to the Holders if:
(i) no Royale Party is then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Holders pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VIII and such breach, inaccuracy or failure has not been
cured by the Holders within 30 days of the Holders’ receipt of written notice of
such breach from Royale; or
(ii) any of the conditions set forth in Section 8.01 or Section 8.02 shall not
have been fulfilled by February 28, 2018  (the “Outside Date”), or if it becomes
impossible or extremely unlikely for any such conditions to be fulfilled by the
Outside
53

--------------------------------------------------------------------------------



Date, unless such failure shall be due to the failure of the Royale Parties to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;
(c)          by the Holders by written notice to Royale if:
(i) the Holders are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by any Royale Party
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in ARTICLE VIII and such breach, inaccuracy or failure has
not been cured by such Royale Party within 30 days of Royale’s receipt of
written notice of such breach from the Holders; or
(ii) any of the conditions set forth in Section 8.01 or Section 8.03 shall not
have been fulfilled by the Outside Date, or if it becomes impossible or
extremely unlikely for any such conditions to be fulfilled by the Outside Date,
unless such failure shall be due to the failure of the Holders to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing; or
(d)          by either Royale or the Holders if:
(i) the Merger has not been consummated on or before the Outside Date; provided,
that the right to terminate this agreement pursuant to this subsection shall not
be available to any party whose breach of any representation, warranty, covenant
or agreement set forth in this Agreement has been the cause of, or resulted in,
the failure of the Closing to be consummated on or before the Outside Date.
(ii) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited or any
Governmental Authority shall have issued a Governmental Order restraining or
enjoining the transactions contemplated by this Agreement, and such Governmental
Order shall have become final and non-appealable;
(iii) this Agreement has been submitted to the stockholders of Royale for
adoption at a duly convened Royale Stockholders Meeting and the Requisite Royale
Vote shall not have been obtained at such meeting (including any adjournment or
postponement thereof); or
(iv) this Agreement has been submitted to the Holders and the Holders’ Consent
shall not have been obtained.
Section 9.02          Effect of Termination.  In the event of the termination of
this Agreement in accordance with this ARTICLE IX, written notice thereof shall
be given to the other party or parties, specifying the provision hereof pursuant
to which such termination is made, and there shall be no liability or further
obligation under this Agreement on the part of the Royale Parties
54

--------------------------------------------------------------------------------



or the Holders, or their respective officers or directors, and all obligations
under this Agreement shall forthwith become void and there shall be no liability
on the part of any party hereto, except:
(a)          Royale and the Holders shall comply with, and shall cause their
respective Representatives to comply with, all of their respective obligations
with respect to confidential information set forth in the intent dated July 20,
2016, between Royale and Matrix (the “Letter of Intent”), which obligations
shall survive the termination of this Agreement in accordance with the terms set
forth therein;
(b)          as set forth in this ARTICLE IX, and ARTICLE X hereof; and
(c)          that nothing herein shall relieve any party hereto from liability
for fraud, or for any willful breach of any provision hereof.
ARTICLE X
Miscellaneous
Section 10.01          Expenses.  Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
Section 10.02          Notices.  All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
10.02):
If to the Holders:
c/o  Matrix Oil Management Corporation
 
104 W. Anapamu Street, Suite C
 
Santa Barbara, CA 93101
 
E-mail: jjordan@matrixoil.com
 
Attention: Johnny Jordan, Executive Vice President
   
with a copy to:
Porter Hedges LLP
 
1000 Main Street, 36th Floor
 
Houston, Texas 77002
 
E-mail: edelpozo@porterhedges.com
 
Attention: Ephraim del Pozo
   



55

--------------------------------------------------------------------------------



If to Royale or Merger Sub:
Royale Energy, Inc.
 
1870 Cordell Court, Suite 210
 
El Cajon, California 92020
 
Email: Jonathan@royl.com
 
Attention:  Jonathan Gregory, Chief Executive Officer
   
with a copy to:
Strasburger & Price, LLP
 
720 Brazos Street, Suite 700
 
Austin, Texas 78701
 
Email:  lee.polson@strasburger.com
 
Attention:  Lee Polson



Section 10.03          Interpretation.  For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
Section 10.04          Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.
Section 10.05          Severability.  If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
Section 10.06          Entire Agreement.  This Agreement and the Ancillary
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the Ancillary Documents, the Exhibits and Disclosure Schedules (other than an
exception expressly
56

--------------------------------------------------------------------------------



set forth as such in the Disclosure Schedules), the statements in the body of
this Agreement will control.
Section 10.07          Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.
Section 10.08          Amendment and Modification; Waiver.  This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
Royale, Parent, and the Holders at any time prior to the Matrix Merger Effective
Time and the Royale Merger Effective Time; provided, however, that after each of
the Requisite Matrix Vote and the Requisite Royale Vote is obtained, there shall
be no amendment or waiver that, pursuant to applicable Law, requires further
approval of the Stockholders, without the receipt of such further approvals. Any
failure of any Royale Party, on the one hand, or Holders, on the other hand, to
comply with any obligation, covenant, agreement or condition herein may be
waived by Holders (with respect to any failure by any Royale Party) or by the
Royale Parties (with respect to any failure by the Holders), respectively, only
by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.
Section 10.09          Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction).
(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE
CITY OF SAN DIEGO AND COUNTY OF SAN DIEGO, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
57

--------------------------------------------------------------------------------



(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).
Section 10.10          Specific Performance.  The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.
Section 10.11          Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


[SIGNATURE PAGE FOLLOWS]
 
58

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement and Plan of Exchange has been duly executed
and delivered effective as of the date first hereinabove written.
PARENT:


Royale Energy Holdings, Inc.






By  /s/ Jonathan Gregory
Name:  Jonathan  Gregory
Title:  Chief Executive Officer




ROYALE:


Royale Energy, Inc.






By  /s/ Jonathan Gregory
Name:  Jonathan Gregory
Title:  Chief Executive Officer
 
[Signature Page to Preferred Exchange Agreement]


--------------------------------------------------------------------------------

By execution hereof, each Limited Partner acknowledges and agrees that it has
read the attached Confidential Supplement to the Joint Proxy
Statement/Prospectus in connection with the Joint Proxy Statement/Prospectus
dated as of October 15, 2017, filed with the Securities and Exchange Commission
and given Registration File No. 333-216055, and has considered its investment
decision contemplated by this Agreement and understands the risk and speculative
nature of the securities it is receiving pursuant to this Agreement.


CLASS B LIMITED PARTNERS OF MATRIX INVESTMENTS:


Jordan Enterprises Limited Partnership


By: Walou Corp., its general partner
By:  /s/ Johnny Jordan
Johnny Jordan, President




PEM Resources Limited Partnership


By:  PEM Management Corporation, its general partner
By:  /s/ Michael McCaskey
Michael McCaskey, President




Meeteetse Limited Partnership


By:  Hot Springs Ranch Corp., its general partner
By:  /s/ Jeffrey Kerns
Jeffrey Kerns, Chief Financial Officer




SIRC Properties LLC


By:  Jonathan M. Clarkson
Jonathan M. Clarkson, President




Groves Investments Profit Sharing Plan


By:  /s/ Randy J. Groves
Randy J. Groves, President
 
[Signature Page to Preferred Exchange Agreement]



--------------------------------------------------------------------------------



JRS Energy Investments, LLC


By:  /s/ Jay R Scheevel
Jay R Scheevel, Member and Operating Manager




Oakview Investments LP


By:  OVE, Inc., its general partner
By:  Joseph Paquette
Joseph Paquette, President




CLASS C LIMITED PARTNERS OF MATRIX INVESTMENTS:


Meeteetse Limited Partnership


By:  Hot Springs Ranch Corp., its general partner
By:  /s/ Jeffrey Kerns
Jeffrey Kerns, Chief Financial Officer




Jordan Enterprises Limited Partnership


By: Walou Corp., its general partner
By:  /s/ Johnny Jordan
Johnny Jordan, President




/s/ Nelda Mae Swift
Nelda Mae Swift




CLASS D LIMITED PARTNERS OF MATRIX INVESTMENTS:


Jordan Enterprises Limited Partnership


By: Walou Corp., its general partner
By:  /s/ Johnny Jordan
Johnny Jordan, President
 
[Signature Page to Preferred Exchange Agreement]



--------------------------------------------------------------------------------



Meeteetse Limited Partnership


By:  Hot Springs Ranch Corp., its general partner
By:  /s/ Jeffrey Kerns
Jeffrey Kerns, Chief Financial Officer
 
 
 


[Signature Page to Preferred Exchange Agreement]
 

--------------------------------------------------------------------------------

Exhibit A




EXCHANGE CONSIDERATION AND LIST OF HOLDERS




Name
Percentage Interest
Capital Account Balance
Preferred Exchange Consideration
Class B Limited Partners:
       
Jordan Enterprises Limited Partnership
22.570% Class B Limited Partnership Interest
$417,539.67
41,754 shares of Series B 3.5% Convertible Preferred Stock
Meeteetse Limited Partnership
22.570% Class B Limited Partnership Interest
$417,539.67
41,754 shares of Series B 3.5% Convertible Preferred Stock
PEM Resources Limited Partnership
21.218% Class B Limited Partnership Interest
$392,539.67
39,254 shares of Series B 3.5% Convertible Preferred Stock
JRS Energy Investments, LLC
17.426% Class B Limited Partnership Interest
$322,381.00
32,238 shares of Series B 3.5% Convertible Preferred Stock
SIRC Properties, LLC
8.108% Class B Limited Partnership Interest
$150,000.00
15,000 shares of Series B 3.5% Convertible Preferred Stock
Groves Investment Profit Sharing Plan
5.405% Class B Limited Partnership Interest
$100,000.00
10,000 shares of Series B 3.5% Convertible Preferred Stock

 
[Exhibit D]


--------------------------------------------------------------------------------



Oakview Investments LP
2.703% Class B Limited Partnership Interest
$50,000.00
5,000 shares of Series B 3.5% Convertible Preferred Stock
Total:
100.000%
 
185,000 shares of Series B 3.5% Convertible Preferred Stock
          
Class C Limited Partners:
       
Jordan Enterprises Limited Partnership
48.870% Class C Limited Partnership Interest
$1,600,000.00
160,000 shares of Series B 3.5% Convertible Preferred Stock
Meeteetse Limited Partnership
48.870% Class C Limited Partnership Interest
$1,000,000.00
100,000 shares of Series B 3.5% Convertible Preferred Stock
Nelda Mae Swift
20.586% Class C Limited Partnership Interest
$674,000.00
67,400 shares of Series B 3.5% Convertible Preferred Stock
Total:
100.000%
 
327,400 shares of Series B 3.5% Convertible Preferred Stock
          
Class D Limited Partners:
       
Jordan Enterprises Limited Partnership
50.000% Class D Limited Partnership Interest
$7,500,000.00
750,000 shares of Series B 3.5% Convertible Preferred Stock

 
[Exhibit D]


--------------------------------------------------------------------------------



Meeteetse Limited Partnership
50.000% Class D Limited Partnership Interest
$7,500,000.00
750,000 shares of Series B 3.5% Convertible Preferred Stock
Total:
100.000%
 
1,500,000 shares of Series B 3.5% Convertible Preferred Stock


 
 
 
 
[Exhibit D]
 
 
 